ANNEX D UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 Commission File No. 000-6404 Gateway Energy Corporation (Exact name of registrant as specified in its charter) Delaware 44-0651207 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1415 Louisiana Street, Suite 4100, Houston, Texas 77002 (Address and Zip Code of principal executive offices) (713) 336-0844 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 Par Value Preferred Stock Purchase Rights (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes No X The aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of June 30, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, was $1,885,989. The number of shares outstanding of the registrant’s common stock, $0.01 par value as ofMarch 29, 2013was 30,613,637. DOCUMENTS INCORPORATED BY REFERENCE The following document is incorporated by reference into the indicated parts of this Annual Report on Form 10-K to the extent specified in such parts: Part III of this Annual Report on Form 10-K incorporates by reference information in the Proxy Statement for the 2013 Annual Meeting of Stockholders of Gateway Energy Corporation. INDEX PAGE PART I. Item 1. Business 1 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 10 Item 4. Mine Safety Disclosures 10 PART II. 11 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 30 Item 8. Financial Statements and Supplementary Data 30 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 31 Item 9B. Other Information 32 PART III. 32 Item 10. Directors, Executive Officers and Corporate Governance 32 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13. Certain Relationships and Related Transactions, and Director Independence 33 Item 14. Principal Accounting Fees and Services 33 PART IV. Item 15. Exhibits, Financial Statement Schedules 33 SIGNATURES. 35 i GLOSSARY OF TERMS The abbreviations, acronyms, and industry terminology in this report are defined as follows: “Back-to-back purchase and sale contracts”, refers to natural gas purchased and sold based on the same published, monthly index price. “Bbl” refers to barrel of liquid hydrocarbons of approximately 42 U.S. gallons “Btu” refers to British thermal unit, a common measure of the energy content of natural gas “Mcf” refers to thousand cubic feet of natural gas “MMBtu” refers to one million British thermal units ii FORWARD-LOOKING STATEMENTS Statements made in this Annual Report on Form10-K and other reports and proxy statements filed with the Securities and Exchange Commission, communications to shareholders, press releases and oral statements made by representatives of Gateway Energy Corporation contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that relate to possible future events, our future performance, and our future operations. In some cases, you can identify these forward-looking statements by the use of words such as “may,” “will,” “should,” “anticipates,” “believes,” “expects,” “plans,” “future,” “intends,” “could,” “estimate,” “predict,” “potential,” “continue,” or the negative of these terms or other similar expressions. These statements are only our predictions. These statements include, among other things, statements regarding future revenues and operating margins from our gathering and distribution systems, future general and administrative costs and future financings. Actual results could differ materially from those projected in such forward-looking statements as a result of the risk factors set forth below in the section entitled “Factors Affecting Future Results” and elsewhere in this document. Therefore, we cannot guarantee future results, levels of activities, performance, or achievements. We are under no duty to update any of the forward-looking statements after the date of this document to conform them to actual results or to changes in our expectations. RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS At September 30, 2012, as a result of our historical and ongoing operating losses, we determined that we would not, using the criteria set forth in Financial Accounting Standards Board Accounting Standards Codification Topic 740, “Income Taxes”, be able to realize the value of our then recorded deferred tax asset and, therefore, recorded a valuation allowance against the carrying value of said asset and a charge to income tax expense. On March 5, 2013, our audit committee of our board of directors concluded that we erred by not reflecting this charge against our 2011 results of operations and restating our prior year financial statements. Accordingly, on March5,2013, the audit committee of our board of directors determined that our consolidated financial statements for the year ended December 31, 2011 and the quarterly periods ended March 31, 2012, June 30, 2012 and September 30, 2012 should no longer be relied upon. By way of background, at December 31, 2011, we had a carrying value of $3,949,819 with respect to our deferred tax asset (of which, $17,085 was included within prepaid expenses and other current assets). As of the date of those financial statements, we mistakenly concluded that sufficient positive evidence existed at such time to conclude that it was more likely than not that this deferred tax asset would be realized. This conclusion was based on management’s review, at the time, of internal projections, as well as a consideration of our cost reduction activities over the preceding several years, the acquisitions completed and contemplated at the time and access to capital on a basis accretive to net income. To address the foregoing matter, we have restated our financial statements for the fiscal year ended December31,2011 and for the quarterly periods ended March 31, June 30 and September 30, 2012, herein. See Note 3, Restatement of Previously Issued Financial Statements in our Notes to Consolidated Financial Statements contained within Part II, Item 8, Financial Statements and Supplementary Data in this Annual Report on Form 10-K. PART I ITEM 1.BUSINESS. Gateway Energy Corporation (the “Company,” “Gateway,” “we,” or “our”), a Delaware corporation, was incorporated in 1960 and entered its current business in 1992. Gateway’s common stock is traded in the over-the-counter market on the bulletin board section under the symbol “GNRG”. Our principal executive offices are located at 1415 Louisiana Street, Suite 4100, Houston, Texas 77002 and our telephone number is 713-336-0844. Gateway conducts all of its business through its wholly owned subsidiary companies, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Energy Marketing Company, Gateway Processing Company, Gateway Pipeline USA Corporation, Gateway Delmar LLC, Gateway Commerce LLC and CEU TX NPI, L.L.C. Gateway-Madisonville Pipeline, L.L.C. is 67% owned by Gateway Pipeline Company and 33% owned by Gateway Processing Company. 1 Access to our annual reports on Form 10-K, quarterly reports on Form 10-Q, our Code of Ethics and current reports on Form 8-K are available at Gateway’s website, www.gatewayenergy.com. Description of Business Gateway is engaged in the midstream energy business. We own and operate natural gas distribution, gathering and transmission pipeline systems located onshore in the continental United States and offshore in federal and state waters of the Gulf of Mexico.For the year ended December 31, 2012, all of our revenue was generated under contracts with either fee-based rates or back-to-back purchases and sales based on the same published monthly index price, of which all are renewed on an annual basis or on a long-term basis. Business Growth Strategy Our primary business objective is to achieve profitable and sustainable growth in the midstream energy business. We intend to achieve this objective by executing the following business strategies: · Expanding our unregulated natural gas distribution activities. We seek to increase the stability of our cash flow by expanding our natural gas distribution activities. Since October 2010, we have added six new pipelines to our core Waxahachie system (four of which we subsequently sold effective February7,2013), all of which serve industrial end users of natural gas pursuant to long-term, fixed fee or fee-based contracts. We intend to expand and diversify the scope of our energy distribution activities by adding new industrial plants, power plants, and municipal utilities as customers. · Minimizing commodity price exposure. Where possible, we intend to continue to pursue fixed fee, fee-based service agreements or back-to-back purchase and sale contracts, which allow us to minimize significant direct commodity price exposure. · Emphasizing long-term contracts. Where possible, we intend to continue to structure long-term contracts in order to increase our cash flow horizon. Our current contracts related to our natural gas distribution and transmission activities are all renewed on an annual basis or on a long-term basis. Our current contracts related to our natural gas gathering activities are all “life of lease”. When evaluating acquisitions or the construction of new pipelines, we will consider the length of the prospective contract when determining whether or not to proceed. · Pursuing strategic acquisitions. We intend to continue pursuing strategic acquisitions of midstream assets and companies that would diversify and extend our geographic, customer and business profile and provide visible organic growth opportunities for us. Since October 2010, we have acquired six pipelines (four of which we subsequently sold effective February7,2013) in three separate transactions. · Pursuing the construction of new pipelines. We plan to evaluate the construction of new pipeline systems. Many of the construction opportunities we seek will bypass existing pipelines owned by local distribution companies (“LDCs”) and provide direct service from large diameter pipelines to end users (“LDC bypasses”). In particular, we seek to leverage a growing base of relationships with natural gas end users and marketers. · Reducing general and administrative expenses. Our goal is to become a low-cost provider of midstream energy services and to leverage our fixed costs. We reduced general and administrative expenses from $1,583,226 incurred in the year ended December 31, 2010, to $1,329,884 incurred in the year ended December 31, 2012, a reduction of $253,342 or 16%. We have accomplished this by reducing investor relations costs, legal costs and salaries and benefits costs (by outsourcing operating and financial staff). We will continue to review ways to reduce general and administrative expenses without sacrificing our ability to support and grow our operations. · Evaluation of sound financing alternatives. We plan to evaluate various financing alternatives to facilitate our growth, including corporate and project debt, equity and the creation of joint ventures and a master 2 limited partnership. We also intend to maintain financial flexibility by employing a prudent long-term capital structure. Recent Developments The following is a brief list of significant developments since the appointment of a new management team and board of directors on June 3, 2010. · We reduced general and administrative expenses from $2,353,287 for the 2009 calendar year, the first full calendar year prior to the appointment of the new management team and board of directors, to $1,329,884 for the 2012 calendar year, a savings of over $1.0 million per year. · On October 18, 2010, we acquired four pipelines from Laser Pipeline Company, L.P. (“Laser”) for $1,100,000 in cash. The four pipelines are located in Guadalupe and Shelby Counties, Texas, Miller County, Arkansas and Pettis County, Missouri (the “Tyson Pipeline Systems”). The pipelines deliver natural gas on an exclusive basis to plants owned by Tyson Foods, Inc. (“Tyson”) pursuant to long-term, fee-based contracts with Tyson. We financed the purchase price through a combination of cash on hand and bank debt. We subsequently sold this system on February 7, 2013. · On November 23, 2010, we completed a private placement of 4,028,000 shares of common stock at a sale price of $0.25 per share for total gross proceeds of $1,007,000. We used $1,000,000 of the proceeds to partially repay indebtedness then outstanding under the credit facility with Meridian Bank. Our officers and directors purchased 728,000 shares of common stock in the private placement. · On September 24, 2011, we completed the acquisition of a natural gas pipeline from American Midstream Partners, L.P. (“American Midstream”) for a purchase price of $50,000. The pipeline delivers natural gas into a plant owned by Owens Corning in Delmar, New York (the “Delmar Pipeline”). In connection with the closing of the acquisition, we entered into a new long-term, fixed fee contract with Owens Corning to transport natural gas at a fixed monthly fee. · On February 29, 2012, we acquired a natural gas pipeline from Commerce Pipeline, L.P. (the "Commerce Pipeline") for $1,000,000 in cash. The pipeline is located in Commerce, Texas and delivers natural gas into an aluminum smelting plant owned by Hydro Aluminum Metal Products North America pursuant to a long-term, fixed fee contract. We financed the purchase price through a combination of cash on hand and the incurrence of additional indebtedness pursuant to an amendment to our loan agreement with Meridian Bank Texas N.A. (“Meridian Bank”). · On October 11, 2012, our board of directors formed two special committees consisting solely of independent directors. The first special committee consisted of David F. Huff, who was appointed as the chairman of the special committee, John O. Niemann, Jr. and John A. Raasch, all of whom are independent directors (the “First Special Committee”). The First Special Committee was empowered to consider a proposal from our President, Chief Executive Officer and Director, Frederick M. Pevow, Jr., for a sale of certain of our assets to Mr. Pevow, which led to the sale of our Tyson Pipeline Systems to a company controlled by Mr. Pevow in February 2013 (the “Asset Sale”). The second special committee consisted of, initially, John A. Raasch and Perin Greg deGeurin, two of our independent directors. Subsequently, on February 19, 2013, Mr. William H. Bauch was appointed to the Company’s board of directors and to the special committee (the “Second Special Committee”). The Second Special Committee was formed to explore and evaluate alternatives available to reduce the cost burdens of being a publicly traded company, including whether to terminate our registration under the Securities Exchange Act of 1934, and to evaluate other alternatives, including conversion into a limited liability company or limited partnership, which would provide us with greater access to capital in order to meet our present and future business needs. 3 · On February 7, 2013, we closed the following series of transactions: - We sold 6,250,000 shares of our common stock, constituting 20.4% of our issued and outstanding common stock, at a sale price of $0.04 per common share, for an aggregate purchase price of $250,000 to GreyCap Energy LLC (“GreyCap”). Pursuant to the subscription agreement entered into in connection with such sale, we agreed to appoint a GreyCap nominee to our board of directors. - We sold our Tyson Pipeline Systems to FMP Holdings, LLC (the “Buyer”) for $1,100,000. All of the issued and outstanding capital stock of the Buyer is owned by Frederick M. Pevow, our President, Chief Executive Officer and Director. Additionally, Mr. Pevow is the acting President of the Buyer. - In connection with the sale of our Tyson Pipeline Systems, we entered into a fifth amendment to the Loan Agreement (the “Fifth Amendment”) with Meridian Bank. Pursuant to the Fifth Amendment, the following amendments were made to the Loan Agreement: Collateral. In addition to certain existing collateral securing obligations under the note, we assigned a deposit account in the amount of $450,000 to Meridian Bank pursuant to an Assignment of Deposit Account dated as of January 30, 2013. The purpose of the deposit account is to fund the planned abandonment of certain pipelines located in the Gulf of Mexico during the first and second quarter of 2013. Guarantors. Gateway Delmar LLC was required to execute and deliver an unlimited guaranty in favor of Meridian Bank and became one of the “Guarantors” under the Loan Agreement. Financial Covenant. The Fifth Amendment requires that we maintain a debt to tangible net worth ratio less than or equal to 3.5 to 1.0 as of the end of the each fiscal quarter, a debt service coverage ratio greater than 1.5 to 1.0 and a current ratio of 1.25 to 1.0. Fees. In connection with the Fifth Amendment, we paid Meridian Bank an amendment fee of $3,750. In connection with entering the Fifth Amendment, we also entered into an Amendment to Term Promissory Note effective as of January 30, 2013 (the “Amended Term Note”). The outstanding balance of the Amended Term Note was $1,732,674, and has a maturity date of June 30, 2013. Principal on the Amended Term Note is due and payable in equal monthly installments of $10,000, plus all accrued interest, with a maturity date of June 30, 2013. Major Customers and Suppliers During the year ended December 31, 2012, three companies, ETC Marketing, Ltd, Hydrocarbon Exchange Corp. and Cokinos Energy Corporation supplied 53.5%, 38.3% and 8.2%, respectively, of our total natural gas purchases. During the year ended December 31, 2011, three companies, Cokinos Energy Corporation, ETC Marketing, Ltd., and Shell Energy North America supplied 35.3%, 32.4% and 32.3%, respectively, of our total natural gas purchases. Gross sales to customers representing 10% or more of total revenue for the years ended December 31, 2012 and 2011 were as follows: Year Ended December 31, 2012 2011 Dart Container Corporation 43.0% 47.3% Owens Corning 25.4% 23.4% McMoran Exploration 12.8% 2.9% 4 The loss of our contracts with Dart Container Corporation, McMoran Exploration orOwens Corning could have a material adverse effect on our business, results of operations and financial condition. Competition The natural gas industry is highly competitive.We compete against other companies in the distribution, gathering, and transmission business for gas supplies and for customers.Competition for gas markets and supplies is primarily based on the availability of upstream and downstream transportation facilities, the cost-effectiveness of downstream pipelines and processing facilities, service and satisfactory price.In marketing, there are numerous competitors, including affiliates of intrastate and interstate pipelines, major producers, brokers and marketers.Most of our competitors have capital resources greater than us and control greater supplies of gas.Competition for marketing customers is primarily based on reliability and the price of delivered gas. Regulations Our intrastate natural gas pipeline transportation and sales activities are subject to various state laws and regulations, as well as orders of state regulatory bodies, including the Railroad Commission of Texas, the New York State Public Service Commission and the Arkansas Public Service Commission. State regulatory bodies have the authority to regulate our transportation rates, though they generally have not investigated the rates or practices of our intrastate pipelines due to our participation in a competitive marketplace and the absence of complaints from our shippers. Our pipelines are subject to numerous safety regulations with respect to their design, installation, testing, construction and operation. Safety regulations for our intrastate pipelines are promulgated by state agencies generally in accordance with guidelines set forth by the United States Department of Transportation (“DOT”). The Pipeline Safety Improvement Act of 2002 provides guidelines in the areas of testing, education, training and communication. The Pipeline Safety Improvement Act requires pipeline companies to perform integrity tests on natural gas transmission pipelines that exist in high population density areas that are designated as “high consequence areas.” Testing consists of hydrostatic testing, internal magnetic flux or ultrasonic testing, or direct assessment of the piping. In addition to the pipeline integrity tests, pipeline companies must implement a qualification program to make certain that employees are properly trained. On December 13, 2011, the United States Congress passed the “Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011” (the “Act”). The President signed the Act into law on January 3, 2012. Under the Act, maximum civil penalties for certain violations have been increased from $100,000 to $200,000 per violation per day, and from a total cap of $1.0 million to $2.0 million. In addition, the Act reauthorizes existing pipeline safety programs through September 30, 2015, and directs the Secretary of Transportation to undertake a number of reviews, studies and reports, some of which may result in additional natural gas pipeline safety rulemaking. Some of these directives include: · The Secretary of Transportation must revise regulations establishing time limits for notification of pipeline facility accidents and incidents to a minimum of not more than one hour after discovery of an accident or incident; · The Secretary of Transportation must submit a report to Congress on leak detection systems utilized by operators and promulgate, where technically, operationally and economically feasible, regulations requiring leak detection systems where practicable; · Within 18 months, the Secretary of Transportation must conduct an evaluation to determine whether integrity management system requirements already in place for pipelines in High Consequence Areas (“HCAs”) should be expanded to pipelines beyond HCAs; · Within two years, the Secretary of Transportation must submit to Congress a report on the results of a review of existing federal and state regulations for gas and hazardous liquid gathering lines located offshore, including within inlets of the Gulf of Mexico, for the purpose of determining whether the Secretary of Transportation should issue regulations subjecting offshore gathering lines to the same standards and regulations as other hazardous liquid gathering lines; and 5 · Within two years, the Secretary of Transportation must determine whether to require the use of automatic or remote-controlled shut-off valves on new and entirely replaced transmission pipeline facilities. A number of the provisions of the Act have the potential to cause owners and operators of pipeline facilities to incur significant capital expenditures and/or operating costs. Any additional requirements resulting from these directives are not expected to impact us differently than our competitors. We will continue to monitor the DOT’s efforts to remain abreast of their potential impact to us. Environmental and Safety Concerns Our business operations are subject to federal, state and local laws and regulations relating to environmental protection, pollution and human health and safety. For example, if an accidental leak, release or spill of liquid petroleum products, chemicals or other hazardous substances occurs at or from our pipelines we may experience significant operational disruptions, and we may have to pay a significant amount to clean up the leak, release or spill, pay for government penalties, address natural resource damages, compensate for human exposure or property damage or a combination of these and other measures. Furthermore, new projects may require approvals and environmental analysis under federal and state laws, including the National Environmental Policy Act and the Endangered Species Act. The resulting costs and liabilities could materially and negatively affect our business, financial condition, results of operations and cash flows. Environmental and human health and safety laws and regulations are subject to change. The clear trend in environmental regulation is to place more restrictions and limitations on activities that may be perceived to affect the environment, wildlife, natural resources and human health and safety. There can be no assurance as to the amount or timing of future expenditures for environmental, health and safety regulation compliance or remediation, and actual future expenditures may be different from the amounts we currently anticipate. Revised or additional regulations that result in increased compliance costs or additional operating restrictions, particularly if those costs are not fully recoverable from our customers, could have a material adverse effect on our business, financial position, results of operations and cash flows. We believe we have obtained, and are in substantial compliance with, all necessary and material permits, and that our operations are in substantial compliance with applicable material governmental regulations. The cost of complying with these regulations has not historically been material. Hazardous Substances The Comprehensive Environmental Response, Compensation and Liability Act, also known as CERCLA or the Superfund law, and analogous state laws, impose joint and several liability without regard to fault or the legality of the original conduct, on certain classes of potentially responsible persons for releases of hazardous substances into the environment. These persons include the owner or operator of a site and companies that disposed or arranged for the disposal of the hazardous substances found at the site. CERCLA authorizes the U.S. EPA and, in some cases, other lead agencies or third parties to take actions in response to threats to public health or the environment and to seek to recover from the responsible classes of persons the costs they incur, in addition to compensation for natural resource damages, if any. Although petroleum is excluded from CERCLA’s definition of a hazardous substance, in the course of our ordinary operations we have and will generate materials that may fall within the broad CERCLA definition of hazardous substance. By operation of law, if we are determined to be a potentially responsible person, we may be responsible under CERCLA for all or part of the costs required to clean up sites at which such materials are present, in addition to compensation for natural resource damages, if any. Air Emissions Our operations are subject to the federal Clean Air Act (“Clean Air Act’), its implementing regulations, and analogous state laws and regulations. We believe that the operations of our pipelines are in substantial compliance with such statutes and regulations. 6 On December 15, 2009, the EPA published its final findings that emissions of carbon dioxide, methane and other “greenhouse gases” present an endangerment to public health and the environment because emissions of such gases are, according to the EPA, contributing to warming of the earth’s atmosphere and other climatic changes. These findings allow the EPA to adopt and implement regulations that would restrict emissions of greenhouse gases (“GHG”) under existing provisions of the federal Clean Air Act. Accordingly, the EPA has adopted regulations that require a reduction in emissions of GHGs from motor vehicles and trigger permit review for GHG emissions from certain stationary sources with larger GHG emissions. In addition, on October 30, 2009, the EPA published a final rule requiring the reporting of GHG emissions from specified large GHG emission sources in the United States beginning in 2011 for emissions occurring in 2010. On November 8, 2010, the EPA finalized regulations to expand the existing GHG monitoring and reporting rule to include onshore and offshore oil and natural gas production facilities and onshore oil and gas processing, transmission, storage, and distribution facilities. Reporting of GHG emissions from such facilities began in 2012 for emissions occurring in 2011, and is required on an annual basis. The EPA’s rules relating to emissions of GHGs from large stationary sources of emissions are currently subject to a number of legal challenges, but the federal courts have thus far declined to issue any injunctions to prevent EPA or state environmental agencies from implementing the rules. Further, Congress has considered, and almost one-half of the states have adopted, legislation that seeks to control or reduce emissions of GHGs from a wide range of sources. The EPA’s new regulations for the monitoring, reporting, record keeping and permitting of GHG emissions from stationary sources contain lengthy, complex provisions that may result in the imposition over the next several years of certain pollution control requirements with respect to GHG emissions from the operations of our pipelines. Depending on the nature of those requirements and any additional requirements that may be imposed by state and local regulatory authorities, we may be required to incur capital and operating expenditures over the next several years for GHG emission and other air pollution control equipment in connection with maintaining or obtaining operating permits and approvals and addressing other air emission−related issues. At this time, we do not operate compressor stations which are regulated under the Clean Air Act, although we may in the future. We are unable to fully estimate the effect on earnings or operations or the amount and timing of such required capital expenditures; however, we do not believe that we will be materially adversely affected by any such requirements. Water During 2010, the U.S. federal government established the Bureau of Ocean Energy Management, Regulation and Enforcement (BOEMRE) to replace the U.S. Minerals Management Service (MMS), largely in response to the April 2010 blowout of the Macondo well and resulting oil spill in the Gulf of Mexico. The U.S. federal government imposed a drilling moratorium in the deepwater Gulf of Mexico that extended until October 2010. BOEMRE issued several Notices to Lessees (NTLs) and other safety regulations implementing additional safety and certification requirements applicable to drilling activities in the Gulf of Mexico that have resulted in operations and projects being delayed or suspended. These NTLs and regulations include requirements by operators to (1) submit well blowout prevention measures and contingency plans, including demonstrating access to subsea blowout containment resources; (2) abide by new permitting standards requiring detailed, independently certified descriptions of well design, casing, and cementing; (3) follow new performance-based standards for offshore drilling and production operations; and (4) certify that the operator has complied with all regulations. These regulations issued by the BOEMRE include NTL 2010-G05, the “Idle Iron Guidance.” In the U.S. Gulf of Mexico, regulations generally require wells to be plugged, offshore platforms decommissioned, pipelines abandoned, and the well site cleared within twelve months of the expiration of an oil or gas lease. However, NTL 2010-G05 establishes well abandonment and decommissioning requirements that are no longer tied to lease expiration. The maturity and production decline of Gulf of Mexico oil and gas fields continues to cause an increase in the number of wells to be plugged and abandoned and platforms and pipelines to be decommissioned. In October 2011, the BOEMRE’s responsibilities were divided between the newly created Bureau of Ocean Energy Management (BOEM) and the Bureau of Safety and Environmental Enforcement (BSEE), the latter of which will oversee the provisions of the “Idle Iron Guidance”. Since the April 20, 2010, blowout on the Macondo well, operations in the U.S. Gulf of Mexico have been affected by an increased regulatory environment. The resulting federal regulatory requirements have significantly reduced the U.S. Gulf of Mexico drilling activity. Although permitting levels increased somewhat during 2011, the pace of approvals for new drilling activity in the Gulf of Mexico lags pre-Macondo levels. BOEMRE regulations, including notices to U.S. Gulf of Mexico operators, have resulted in some operations and projects being curtailed or suspended. Although a drilling moratorium that was issued immediately following the Macondo blowout was lifted in October 2010, the backlog of permits waiting to be issued for operations in the shallow water, and regulatory uncertainties regarding the deepwater activities, are 7 expected to continue to negatively affect our prospects for increased offshore gas production. Although we are unable to predict the full continuing impact of these factors on future operating results going forward, we expect our customers’ offshore activity levels to continue to be less than they were prior to April 2010. Future regulatory requirements could further delay our customers’ offshore production activities, reduce our revenues, and increase our operating costs, resulting in reduced cash flows and profitability. Climate Change Studies have suggested that emissions of certain GHGs, may be contributing to warming of the Earth’s atmosphere. Methane, a primary component of natural gas, and carbon dioxide, which is naturally occurring and also a byproduct of the burning of natural gas, are examples of greenhouse gases. Although the U.S. Congress has previously considered legislation to reduce the emission of GHGs, it is not possible at this time to predict what action, if any, the might be taken in regard to GHG legislation. As discussed above under “—Air Emissions,” the U.S. EPA adopted new regulations under the Clean Air Act that took effect in early 2011 and that establish requirements for the monitoring, reporting, record keeping and permitting of GHG emissions from stationary sources. These regulations include the reporting of GHG emissions in the United States from specified larger GHG emission sources. Our operations at this time do not include compressor stations and gas processing plants, which emit various types of GHGs, primarily methane and carbon dioxide, although if we do operate such stations or plants in the future, such legislation or regulation would increase our costs related to operating and maintaining our facilities, may require us to install new emission controls on our facilities, and likely would require us to obtain allowances for our GHG emissions under a “cap and trade” program, pay taxes related to our GHG emissions and administer and manage a GHG emissions reduction and reporting program. The operations of our customers could also be negatively impacted by more recently proposed GHG legislation or new regulations resulting in increased operating or compliance costs. Some of the proposed federal and state “cap and trade” legislation would require businesses that emit GHGs to buy emission credits or allowances from the government, other businesses, or through an auction process. In addition, our customers could be required to purchase allowances for their GHG emissions. While it is not possible at this time to predict the likelihood or final form of “cap and trade” legislation, any new federal or state restrictions on GHG emissions could result in material increased compliance costs, additional operating restrictions and an increase in the cost of raw materials and products produced by our customers. Operational Hazards and Insurance Pipelines and equipment may experience damage as a result of an accident or natural disaster. These hazards can cause personal injury and loss of life, severe damage to and destruction of property and equipment, pollution or environmental damage and suspension of operations. We maintain insurance of various types and varying levels of coverage that we consider adequate under the circumstances to cover our operations and properties. The insurance policies are subject to deductibles and retention levels that we consider reasonable and not excessive. Consistent with insurance coverage generally available to the industry, our insurance policies provide limited coverage for accidental property and casualty occurrences. However, such insurance does not cover every potential risk associated with operating pipelines, including the potential loss of significant revenues. Title to Properties and Rights-of-Way We believe that we have generally satisfactory title to the properties we own and use in our businesses, subject to liens for current taxes, liens incident to minor encumbrances, and easements and restrictions, which do not materially detract from the value of such property, the interests in those properties or the use of such properties in our businesses. Our pipelines and related facilities are located on real property owned or leased by us. In some cases, the real property we lease is on federal, state or local government land. We generally do not own the land on which our pipelines are constructed. Instead, we obtain the right to construct and operate the pipelines on other people’s land for a period of time. Substantially all of our pipelines are constructed on rights−of−way granted by the apparent record owners of such property. In many instances, lands over which rights−of−way have been obtained are subject to prior liens that have not been subordinated to the right−of−way grants. We have no knowledge of any challenge to the underlying fee title of any material fee, lease, easement, right-of-way, permit or license held by us or to our rights pursuant to any material deed, lease, easement, right-of-way, permit or license, and we believe that we have satisfactory rights pursuant to all of our material leases, easements, rights-of-way, permits and licenses. 8 Permits have been obtained from public authorities to cross over or under, or to lay facilities in or along, water courses, county roads, municipal streets and state highways, and in some instances, such permits are revocable at the election of the grantor, or, the pipeline may be required to move its facilities at its own expense. Permits also have been obtained from railroad companies to run along or cross over or under lands or rights−of−way, many of which are also revocable at the grantor’s election. Some such permits require annual or other periodic payments. In a few minor cases, property for pipeline purposes was purchased in fee. Employees As of December 31, 2012, we had three employees, all of which are full time employees. ITEM 1A.RISK FACTORS. This item is not applicable for smaller reporting companies such as Gateway. However, see Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations – Factors Affecting Future Results or the Value of Our Common Stock. ITEM 1B.UNRESOLVED STAFF COMMENTS. This item is not applicable for smaller reporting companies such as Gateway. ITEM 2.PROPERTIES. Onshore Pipeline Systems As of December 31, 2012, we owned the following active onshore pipeline systems in the continental United States (note that the Tyson Pipeline Systemswere subsequently sold on February 7, 2013, to a company owned by our chief executive officer): · Waxahachie Pipeline System: a 2 to 6-inch diameter, fourteen-mile delivery system that transports natural gas for sale to industrial users in Waxahachie, Ellis County, Texas. · Tyson Pipeline Systems: four 4-inch diameter pipelines between one and five miles in length that deliver natural gas into poultry processing and rendering plants owned by Tyson Foods, Inc. The pipelines are located in Center, Texas; Seguin, Texas; Texarkana, Arkansas; and Sedalia, Missouri. · Delmar Pipeline: a 3-inch diameter, 3,000 feet pipeline that transports natural gas to an Owens Corning plant in Delmar, Albany County, New York. · Madisonville Pipeline: a 10-inch diameter, ten mile pipeline located near Madisonville, Madison County, Texas which transports natural gas from the Madisonville treating facility to two major pipelines. · Hickory Creek Pipeline System: a gathering system located in Denton County, Texas in the core area of the Barnett Shale and currently servicing two significant producers. There are currently fifteen producing wells connected to this system. · Commerce Pipeline: a 4-inch diameter, three mile pipeline that transports natural gas to a Hydro Aluminum plant in Commerce, Hunt County, Texas. 9 Offshore Pipeline Systems Gateway Offshore Pipeline Company owns eight pipelines that service producers in federal waters of the Gulf of Mexico and Galveston Bay.These systems and related facilities are in waters up to400 feet in depth and provide us the capability to gather and transport gas and liquid hydrocarbons to various markets.Our offshore systems consist of approximately 108 miles of four inch to 16-inch diameter pipelines and related equipment which transport the natural gas and liquid hydrocarbons primarily under fee-based contracts. Corporate Property In addition to the operating properties described above, we lease office space and own certain office equipment in our corporate office located at 1415 Louisiana Street, Suite 4100, Houston, Texas 77002. ITEM3.LEGAL PROCEEDINGS. We are involved in ordinary, routine litigation from time to time incidental to our business. We are not presently a party to any other legal proceeding, the adverse determination of which, either individually or in the aggregate, would be expected to have a material adverse effect on our business or financial condition. ITEM4.MINE SAFETY DISCLOSURES. This item is not applicable for Gateway. 10 PART II ITEM5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock is traded on the Over-The-Counter (“OTC”) Bulletin Board under the symbol “GNRG”.The following table sets forth the quarterly high and low bid prices for the common stock as reported on the OTC Bulletin Board for the periods indicated. These prices are based on quotations between dealers, and do not reflect retail mark-up, mark-down or commissions, and may not necessarily represent actual transactions. Quarter Ended High Low March 31, 2012 $ 0.19 $ 0.11 June 30, 2012 0.19 0.07 September 30, 2012 0.10 0.05 December 31, 2012 0.07 0.02 Quarter Ended High Low March 31, 2011 $ 0.39 $ 0.20 June 30, 2011 0.32 0.11 September 30, 2011 0.24 0.12 December 31, 2011 0.24 0.07 Holders As of March 29, 2013, there were approximately 642 holders of record of our common stock. Dividends To date, we have not declared or paid any dividends on common stock. Our payment of dividends, if any, is within the discretion of our board of directors and will depend on our earnings, if any, capital requirements and financial condition, as well as other relevant factors. On December 7, 2009, we entered into a Credit Agreement with Meridian Bank, which has since been amended many times.This agreement restricts our ability to pay dividends. Securities Authorized for Issuance Under Equity Compensation Plans This information can be found under the heading ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. ITEM 6.SELECTED FINANCIAL DATA. This item is not applicable for smaller reporting companies such as Gateway. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following management's discussion and analysis should be read in conjunction with our consolidated financial statements and the notes thereto included elsewhere in this Annual Report on Form 10-K. This discussion and the discussion of Gateway’s business beginning in Item 1 of this Annual Report, also contains trend analysis and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities exchange Act of 1934, as amended.These forward−looking statements reflect the expectations, beliefs, plans and objectives of management about future financial performance and assumptions underlying management's judgment concerning the matters discussed, and accordingly, involve estimates, assumptions, judgments and uncertainties. Actual results could differ materially from those projected in the forward-looking statements throughout this document as a result of the risk factors set forth below in the section entitled “Factors Affecting Future Results” and elsewhere in this document. 11 Critical Accounting Policies The following accounting policies are considered by management to be the most critical to the fair presentation of our financial condition, results of operations and cash flows.The policies are consistently applied in the preparation of the accompanying consolidated financial statements. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Our significant estimates include depreciation of long-lived assets, estimates and timing of asset retirement obligations, amortization of deferred loan costs, deferred tax valuation allowance, valuation of assumed liabilities, intangible lives, impairment and valuation of the fair value of long-lived assets, purchase price allocations and valuation of stock based transactions. Actual results could differ from those estimates. Revenue Recognition Policy Revenues from the sales of natural gas are generated under purchase and sales contracts that are priced at the beginning of the month based upon established gas indices.We purchase and sell the gas using the same index to minimize commodity price risk.Revenues from the sales of natural gas are recognized at the redelivery point, which is the point at which title to the natural gas transfers to the purchaser.Transportation revenues are generated under contracts which have a stated fee per unit of production (Mcf, MMBtu, or Bbl) gathered or transported.Onshore transportation revenues are recognized at the redelivery point, which is the point at which another party takes physical custody of the natural gas or liquid hydrocarbons.Offshore transportation revenues are recognized at our receipt point. Property and Equipment Property and equipment is stated at cost, plus capitalized interest costs on major projects during their construction period. Additions and improvements that add to the productive capacity or extend the useful life of an asset are capitalized. Expenditures for maintenance and repairs are charged to expense as incurred. Depreciation and amortization is calculated using the straight-line method over estimated useful lives ranging from 10 to 35 years for its gas distribution, transmission and gathering systems and from two to ten years for office furniture and other equipment. Upon disposition or retirement of any gas distribution, transmission or gathering system components, any gain or loss is charged or credited to accumulated depreciation. When entire gas distribution, transmission and gathering systems or other property and equipment are retired or sold, any resulting gain or loss is credited to or charged against operations. Asset Retirement Obligations We recognize asset retirement obligations associated with the retirement of tangible long-lived assets that result from their acquisition, construction, development and operation, when laws or regulations require us to pay for their abandonment, in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) ASC Topic 410, “Asset Retirement and Environmental Obligations”. We record the fair value of an asset retirement obligation in the period in which it is incurred and a corresponding increase in the carrying value of the related long-lived asset. The obligation is subsequently allocated to expense using a systematic and rational method. We have recorded an asset retirement obligation to reflect our legal obligations related to future abandonment of our pipelines and gas gathering systems, even though the timing and realized allocation of the cost between the Company and our customers may be subject to change. We estimate the expected cash flows associated with the legal obligation and discount the amount using a credit-adjusted, risk-free interest rate. At least annually, we reassess the obligation to determine whether a change in the estimated obligation is necessary. We also evaluate whether there are indicators that suggest the estimated cash flows underlying the obligation have materially changed. Should those indicators suggest the estimated obligation may have materially changed on an interim basis (quarterly), we will accordingly update our assessment. 12 Accounting Standards Updates None of the Accounting Standards Updates (ASU) that we adopted and that became effective January 1, 2012, had a material impact on our consolidated financial statements. In December 2011, the FASB issued ASU No. 2011-11, which increases disclosures about offsetting assets and liabilities. New disclosures are required to enable users of financial statements to understand significant quantitative differences in balance sheets prepared under U.S. GAAP and International Financial Reporting Standards (IFRS) related to the offsetting of financial instruments. The existing U.S. GAAP guidance allowing balance sheet offsetting, including industry-specific guidance, remains unchanged. ASU No. 2013-01, released in January 2013, offers clarification on the scope of ASU No. 2011-11 as it applies to derivatives accounted for in accordance with Topic 815. The guidance in ASU No. 2011-11 and No. 2013-01 is effective for annual and interim reporting periods beginning on or after January 1, 2013. The disclosures should be applied retrospectively for all prior periods presented. We do not expect the adoption of this amendment to impact our consolidated financial statements. In February 2013, the FASB issued ASU No. 2013-02, which requires preparers to report, in one place, information about reclassifications out of accumulated other comprehensive income (AOCI). The ASU also requires companies to report changes in AOCI balances. The guidance in ASU No. 2013-02 is effective for annual and interim periods beginning after December 15, 2012. We do not expect the adoption of this amendment to impact our consolidated financial statements. Results of Operations General All of our operations are onshore in the continental United States and offshore in federal and state waters of the Gulf of Mexico. We separately review and evaluate the operations of each of our gas distribution, transmission and gathering systems individually; however these operations are aggregated into one reportable segment due to the fact that all of our operations are subject to similar economic and regulatory conditions and operate in the same industry group such that they are likely to have similar long-term prospects for financial performance. Our pipeline systems include distribution systems, which transport natural gas from large diameter, long distance pipelines (trunklines) to end users, and gathering systems, which transport natural gas and liquids from oil and gas wells to trunklines. Our distribution systems consist of the Waxahachie Pipeline System, the Delmar Pipeline and the Commerce Pipeline. Our gathering systems consist of the Hickory Creek Pipeline System, the Madisonville Pipeline and miscellaneous pipeline systems located in federal and state waters of the Gulf of Mexico. During 2011 and 2012 we also had contribution from the Tyson Pipeline Systems, which were subsequently sold in February 2013. Our distribution activities do not require additional capital expenditures to connect new wells nor do they require additional drilling by our customer in order to replace revenues; nonetheless they do require plant operations by our customers in order to generate revenues. All of our pipeline systems generate revenues pursuant to fee-based service agreements, with the exception of our Waxahachie Pipeline System, which generates revenues pursuant to back-to-back purchase and sale agreements. We evaluate our results based on operating margin, which is defined as revenues less cost of purchased gas and operating and maintenance expenses.Such amounts are before general and administrative expense, depreciation and amortization expense, interest income or expense or income taxes.Operating margin is not a GAAP measure but the components of operating margin are computed by using amounts that are determined in accordance with GAAP.A reconciliation of operating margin to net loss is presented below under the heading Non-GAAP Financial Measure. The Henry Hub closing monthly index price for natural gas during the year ended December 31, 2012, averaged $2.79 per MMBtu, compared to $4.04 for the same period of the prior year.In the accompanying financial statements, our revenues from sales of natural gas, along with the cost of natural gas purchased, decreased proportionately from prior year levels.Because we buy and sell gas under back-to-back contracts that are priced at the beginning of the month, based upon established gas indices to minimize commodity price risk, our net operating margin is relatively insensitive to fluctuations in the market price of gas. 13 Restatement of Previously Issued Financial Statements At September 30, 2012, as a result of our historical and ongoing operating losses, we determined that we would not, using the criteria set forth in ASC Topic 740, “Income Taxes”, be able to realize the value of our then recorded deferred tax asset and, therefore, recorded a valuation allowance against the carrying value of said asset and a charge to income tax expense. On March 5, 2013, our audit committee of the Board of Directors concluded that we erred by not reflecting this charge against our 2011 results of operations and decided to restate our prior year financial statements. Accordingly, on March 5, 2013, our audit committee of the Board of Directors determined that our consolidated financial statements for the year ended December 31, 2011 and the quarterly periods ended March 31, 2012, June 30, 2012 and September 30, 2012 should no longer be relied upon. By way of background, at December 31, 2011, we had a carrying value of $3,949,819 with respect to our deferred tax asset (of which, $17,085 was included within prepaid expenses and other current assets). As of the date of those financial statements, we mistakenly concluded that sufficient positive evidence existed at such time to conclude that it was more likely than not that this deferred tax asset would be realized. To address the foregoing error, we have restated our financial statements for the fiscal year ended December 31, 2011, and for the quarterly periods ended March 31, June 30 and September 30, 2012, in this annual report on Form 10-K for the year ended December 31, 2012 (see Note 3, Restatement of Previously Issued Financial Statements in the Notes to Consolidated Financial Statements included herein). The impact of this restatement on our 2011 audited financial statements is a $17,085 decrease in prepaid expenses and other current assets, a $3,932,734 decrease in deferred tax assets, net and a $3,949,819 decrease in total assets, a $3,949,819 increase in accumulated deficit and a $3,949,819 decrease in total stockholders’ equity and a $3,949,819 increase in income tax expense and a $3,949,819 decrease in net income for the year ended December 31, 2011. Our net loss per share for the year ended December 31, 2011, increased from ($0.10) to ($0.27). The impact of this restatement on our first quarter 2012 unaudited financial statements is a $3,999,791 decrease in deferred tax assets, net and total assets, a $3,999,791 increase in accumulated deficit and a $3,999,791 decrease in total stockholders’ equity and a $49,972 increase in income tax expense and a $49,972 decrease in net income for the three months ended March 31, 2012. Our net loss per share for the three months ended March 31, 2012, increased from ($0.00) to ($0.01). The impact of this restatement on our second quarter 2012 unaudited financial statements is a $4,016,054 decrease in deferred tax assets, net and total assets, a $4,016,054 increase in accumulated deficit and a $4,016,054 decrease in total stockholders’ equity and a $16,263 increase in income tax expense and a $16,263 decrease in net income for the three months ended June 30, 2012 and a $66,235 increase in income tax expense and a $66,235 decrease in net income for the six months ended June 30, 2012. There was no impact on our net loss per share for either the three or six months ended June 30, 2012. The impact of this restatement on our third quarter 2012 unaudited financial statements is a $4,016,054 decrease in income tax expense and a $4,016,054 increase in net income for the three months ended September 30, 2012 and a $3,949,819 decrease in income tax expense and a $3,949,819 increase in net income for the nine months ended September 30, 2012. Our net loss per share decreased from ($0.29) to ($0.12) for the three months ended September 30, 2012, and from ($0.30) to ($0.13) for the nine months ended September 30, 2012. There was no impact on our consolidated balance sheet as of September 30, 2012. The aforementioned restatements had no impact on our reported cash flows from operating activities, investing activities, or financing activities within our consolidated statement of cash flows for either the year ended December31,2011, or the three, six or nine month periods ended March 31, 2012, June 30, 2012 or September30,2012, or on any other component of our Management’s Discussion and Analysis of Financial Condition and Results of Operations for the year ended December 31, 2011, or the three, six or nine month periods ended March 31, 2012, June 30, 2012 or September30,2012. 14 Results of Operations for the Years Ended December 31, 2012 and 2011 (Restated) For the Year Ended December 31, 2012 2011 Restated Operating revenues Sales of natural gas $ 3,747,180 $ 4,995,134 Transportation of natural gas and liquids 1,239,612 1,363,629 Reimbursables 548,952 417,465 5,535,744 6,776,228 Operating costs and expenses Cost of natural gas purchased 3,049,572 4,287,794 Operation and maintenance 329,606 338,304 Reimbursable costs 548,952 417,465 General and administrative 1,329,884 1,364,046 Acquisition costs 65,488 84,323 Asset impairments 3,075,803 3,365,168 Depreciation and amortization 421,063 572,738 Asset retirement obligation accretion 105,040 24,436 8,925,408 10,454,274 Operating loss (3,389,664) (3,678,046) Other income (expense) Interest expense, net (184,650) (164,503) Other, net 189,314 (20,948) Other income (expense), net 4,664 (185,451) Loss from continuing operations before income taxes and discontinued operations (3,385,000) (3,863,497) Income tax expense (8,996) (2,712,875) Loss from continuing operations (3,393,996) (6,576,372) Income from discontinued operations, net of taxes 209,360 178,394 Net loss $ (3,184,636) $ (6,397,978) Revenues Our total revenues declined $1,240,484, or 18.3%, during the sales year ended December 31, 2012, as compared to the year ended December 31, 2011. Revenues from sales of gas on our Waxahachie distribution system decreased $1,247,954, or 25%, during the year ended December 31, 2012, as compared to 2011, predominantly attributable to significantly lower gas prices. We realized an average price of $3.41 per MMBtu for 2012, as compared to $4.66 per MMBtu for 2011. Our sales volumes were essentially unchanged between the periods, as we realized 3,014 MMBtu per day during 2012 as compared to 2,928 MMBtu per day in 2011. The decrease in revenues due to lower gas prices from our Waxahachie system was largely offset by reductions in the cost of purchased gas, as volumes are bought and sold pursuant to “back-to-back” contracts based on monthly price indices. Our transportation revenues decreased by $124,017, or 9.1%, during the year ended December 31, 2012, as compared to 2011. This decrease was primarily attributable to decreases of $408,929 in transportation revenues attributable to lower production on, and abandonment of, natural gas wells connected to our gathering systems. However, partially offsetting these declines were $284,912 of increased revenue contributions from our newly acquired Delmar and Commerce pipelines. 15 Revenues from reimbursable costs increased by $131,487 year ended December 31,2012, as compared to 2011. This increase is attributable to increased operating costs which, pursuant to particular contractual arrangements, are reimbursed by our customers. These revenues will fluctuate as the related expenses increase or decrease. We believe that transportation revenues from our gathering systems will continue to decrease through the first half of 2013 but may stabilize or even increase beginning in late 2013 due to drilling and workover activities planned by our customers, in particular those connected to our Hickory Creek pipeline system. There are no assurances that such planned drilling and workover activities will ever contribute to revenues, as they are dependent on oil and gas prices, drilling rig availability and dry hole risk, among other factors. Operating Margin We define operating margin as fee revenues from the transportation of natural gas, plus revenues from the reimbursement of reimbursable costs, plus revenues from the sale of natural gas, net of the cost of purchased gas, less operating and maintenance expenses and reimbursable costs generated by our pipeline systems. Operating margin was $1,607,614 for the year ended December 31, 2012, which was a decline of $125,051 from the $1,732,665 we recognized during 2011. Unregulated Distribution Systems Operating margin contribution from our distribution systems was $901,113 during the year ended December31,2012, a $234,923 increase compared to the $666,190 contribution during 2011. Our newly acquired Delmar and Commerce pipelines contributed $128,879 and $143,447 of operating margin, respectively, during 2012, as compared to $27,558 from our Delmar system only in 2011. Our Waxahachie distribution system contributed $628,787 to operating margin during 2012, a decrease of $9,845 compared to the $638,632 realized in 2011. We expect our 2013 operating margin from our distribution systems to decline by as much as 25% in 2013, as compared to 2012, as a result of contract renewals at reduced volumes and lower prices than what we realized in 2012. Gathering Systems Operating margin contribution from our gathering systems was $706,501 during the year ended December 31, 2012, a $359,974, or 33.8%, decrease compared to the $1,066,475 contribution during 2011. Our Gulf of Mexico gathering systems, formerly our largest grouping of gathering systems, contributed $290,462 to operating margin during the year ended December 31, 2012, a $265,265 decrease compared to $555,727 realized during 2011. Of the 12 natural gas transportation contracts which generated revenue for the Gulf of Mexico gathering systems during the 2011, eight had been terminated as of December 31, 2012 due to lack of natural gas production. Our Hickory Creek gathering system continued to decline in performance throughout 2012, generating $428,810 in operating margin during 2012, as compared to $511,543 in 2011, or a decline of $82,733. Our 2013 expected operating margin contribution from our gathering systems is uncertain relative to the 2012 operating margin contribution from such systems. In order to maintain or increase operating margin contribution from our gathering systems, natural declines in volumes from existing wells connected to our systems will need to be offset by new volumes from drilling new wells or workovers of existing wells by our customers. This activity is dependent on natural gas prices, among other factors. 16 General and Administrative Costs General and administrative expenses totaled $1,329,884 for the year ended December 31, 2012, which represented a decrease of $34,162, from the $1,364,046 in such expenses we recognized during 2011. This decrease was primarily attributable to lower employee compensation costs partially offset by higher professional fees between the two periods. We expect general and administrative expenses during 2013 to be comparable to those realized in 2012, as we continue to manage our overall level of fixed costs. Acquisition Costs We incurred acquisition related costs of $65,488 during the year ended December 31,2012, related to the acquisition of our Commerce pipeline completed on February 29, 2012. During the year ended December 31, 2011, we incurred $84,323 of acquisition related costs related to the acquisition of our Delmar pipeline system. Asset Impairments Since June 30, 2012, several of our offshore and onshore assets have been negatively affected by the loss of future revenues as customers have chosen to delay or abandon natural gas production due to depressed natural gas prices. Based on those events and current natural gas market conditions, we performed an impairment review of our capitalized costs on these systems as of September 30, 2012, including their future abandonment costs and associated intangible assets, in accordance with ASC Topic 360, “Property, Plant and Equipment”. To determine the fair value of these assets, we estimated the future cash flows from these systems based on the likelihood of various outcomes using a probability weighted approach. As a result, it was determined that impairments totaling $3,075,803 were required during year ended December 31, 2012. These impairments were apportioned as $1,930,584 to the carrying value of our property and equipment and $1,145,219 to the carrying value of our intangible assets. During the third quarter of 2011, we were notified by the operator of a platform utilizing one of our offshore systems of its intent to abandon its lease in 2012. As a result of this notification and continuing conversations with our customers, we determined that it was more likely than not that the useful lives of all our offshore systems were one and one-half to ten years shorter than last evaluated, and that we had a legal obligation to pay for the abandonment of our systems. As a result, we performed an impairment review of our capitalized costs on these systems, including their future abandonment costs and associated intangible assets. Furthermore, in connection with the aforementioned impairment analysis conducted with our offshore systems, we determined that further impairment analysis was necessary for our Madisonville pipeline system due to the lack of production from the wells connected to the system since May 2011 and no materialization of potential alternative uses for the pipeline. To determine the fair value of these assets, we estimated the future cash flows from these systems based on the likelihood of various outcomes using a probability weighted approach. As a result, it was determined that impairments totaling $3,365,168 were required during the year ended December 31, 2011. These impairments were apportioned as $3,236,156 to the carrying value of our property and equipment and $129,012 to the carrying value of our intangible assets. Depreciation and Amortization During the year ended December 31,2012, our depreciation and amortization expense decreased $151,675, to $421,063, as compared to $572,738 for 2011. These decreases were primarily as a result of a lower average depreciable balance attributable to the asset impairments recorded in 2011 and 2012. Asset Retirement Obligation Accretion During 2011, we established an estimated asset retirement obligation of $1,013,279, on a discounted basis, with respect to our offshore Gulf of Mexico gathering systems. During the year ended December 31, 2012, we increased this estimate by $320,381 based upon updated cost and timing information. This liability is being accreted to our total undiscounted estimated liability over future periods until the date of such abandonment. 17 During the years ended December31, 2012 and 2011, we recognized $105,040 and $24,436 of such accretion expense, respectively. Interest Expense, net Our interest expense, net, was increased $20,147 during the year ended December 31, 2012, to $184,650 as compared to $164,503 for 2011, primarily as a result of having higher average borrowings outstanding during the periods due to the increased borrowings made in the acquisition of our Commerce pipeline system. Other, Net Our other income for the year ended December 31, 2012, consisted primarily of the reversal of a $200,000 accrued liability for repair of alleged damage to an offshore pipeline system nearby one of our systems. We determined, in the course of our third quarter review of our accumulated abandonment obligation, that should any such repair be necessary we can make such repair as part of our abandonment process. Income Tax Expense Our income tax expense for the year ended December 31, 2012, consists solely of accrued Texas franchise taxes payable based on our Texas activity during 2012. As noted previously, we have restated our income tax expense for the year ended December 31, 2011, to reflect the establishment of a valuation allowance for the full carrying value of our deferred tax asset at December 31, 2011, incurring a charge of $3,949,819 at that date (including accrued income tax benefits during 2011). Our income tax expense, for the year ended December 31, 2011, therefore consisted of a charge of $2,689,480 associated with the carrying value of our deferred tax asset at December 31, 2010, and an accrual of Texas franchise taxes payable of $23,395 based on our Texas activity during 2011. Income from Discontinued Operations, net of taxes As noted previously, on December 12, 2012, we entered into an asset sales agreement pursuant to which we agreed to sellour Tyson Pipeline Systems, which were acquired October 18, 2010. During the year ended December 31, 2012, these assets generated revenue of $314,434 and incurred operation and maintenance expenses of $47,730, depreciation of $50,802 and other expense of $6,542, resulting in net income from discontinued operations of $209,360. . During the year ended December 31, 2011, these assets generated revenue of $297,759 and incurred operation and maintenance expenses of $69,041 and depreciation of $50,324, resulting in net income from discontinued operations of $178,394. The sale transaction closed on February 7, 2013. As a result, we don’t expect material contributions from, or expenditures on, these assets during 2013. Liquidity and Capital Resources Net cash provided by continuing operations operating activities totaled $128,799 for the year ended December31,2012, as compared to $648,439 for the year ended December 31, 2011. This decrease was in part attributable to our having recognized, in 2011, the return of a $250,000 natural gas purchase security deposit, with the balance attributable to changes in working capital between the two periods. We used $1,033,066 of cash in continuing operations investing activities during the year ended December 31, 2012, primarily attributable to our acquisition of the Commerce pipeline. The Company’s 2011 continuing operations investing activities consisted primarily of equipment purchases and $50,000 incurred in the acquisition of the Company’s Delmar pipeline system. We were provided $147,473 of net cash from continuing operations financing activities during the year ended December 31, 2012, primarily attributable to borrowings on our credit facility to acquire the Commerce pipeline, partially offset by required repayments of indebtedness. During the year ended December 31, 2011, we used $452,306 of cash in continuing operations financing activities to repay indebtedness. 18 During the years ended December 31, 2012 and 2011, we were provided $236,371 and $232,015 of cash from discontinued operations, respectively. We do not expect material cash contribution from operating these activities during 2013. We had available cash of$33,631 at December 31, 2012. In addition, as of December 31, 2012, the Company had current debt obligations of $2,557,674 and current asset retirement obligations of $595,534. Based on ourcash position and our projected cash flows from operations as of December 31, 2012, we will not have the ability to repay our existing debt obligations, committed capital expenditures and asset retirement obligations unless we are able to obtain additional financing or raise cash through other means, such as asset sales. If we are unsuccessful in those efforts, the Company may be unable to continue its operations. We are actively exploring sources of capital to allow us to fund a combination of debt service and asset retirement obligations and to accelerate the implementation of our growth strategy. Any new capital may take several forms.There is no guarantee that we will be able to raise outside capital. In this regard, during the fourth quarter of 2012, we entered into an asset sales agreement with FMP Holdings, LLC (the “Buyer”), pursuant to which we agreed to sellour Tyson Pipeline Systems, which were acquired October 18, 2010, to the Buyer for $1,100,000. All of the issued and outstanding capital stock of the Buyer is owned by Frederick M. Pevow, our President, Chief Executive Officer and Director. Additionally, Mr. Pevow is the acting President of the Buyer. On February 7, 2013, we closed this transaction. Furthermore, on February 7, 2013, we entered into a subscription agreement, pursuant to which GreyCap Energy LLC agreed to acquire 6,250,000 shares of our common stock, constituting 20.4% of our issued and outstanding common stock, at a sale price of $0.04 per common share, for an aggregate purchase price of $250,000. With the net proceeds of these two transactions, we reduced our borrowings under our Loan Agreement with Meridian Bank by $825,000 and escrowed $450,000 with Meridian Bank to fund the planned abandonment of certain pipelines located in the Gulf of Mexico during the first and second quarter of 2013. The balance of the net proceeds will be used for general corporate purposes. On December 7, 2009, we entered into a Credit Agreement (the “Loan Agreement”) with Meridian Bank (“Meridian”) regarding a revolving credit facility.The original borrowing base under the Loan Agreement had been established at $3.0 million, which originally could be increased at the discretion of Meridian to an amount not to exceed $6.0million. The Loan Agreement is secured by all of our assets and had an original term of 39 months maturing on April30,2012.In 2011, the First and Second Amendments to the Loan Agreement shortened the maturity date to November30,2011, in consideration of Meridian refraining to institute a minimum commitment reduction. On December9,2011, we further amended the Loan Agreement to extend the maturity date to April 30, 2012, setting the loan amount at $2,300,000, and interest on outstanding balances accruing at The Wall Street Journal prime rate, plus one and a half percent, with a minimum rate of 6.0% per annum, payable monthly.Unused borrowing base fees are 0.50% per year and the Loan Agreement contains financial covenants defining various financial measures and levels of these measures. On February 29, 2012, in connection with our acquisition of the Commerce pipeline asset, we entered into a Fourth Amendment to the Loan Agreement, pursuant to which: · Our borrowings under the Loan Agreement were limited solely to a term loan of $2,995,000 (the “Term Note”), all of which was advanced on or before February 29, 2012 (in addition to an outstanding letter of credit obligation of $137,500); · Commencing in each calendar quarter ending June 30, 2012, we are required to make a payment to Meridian to reduce the outstanding principal balance owing under the Term Note equal to seventy five percent (75%) of our net cash provided by operating activities, less cash used in investing activities (excluding acquisitions and growth projects), less required monthly payments of principal and interest payments on the Term Note; 19 · The pipeline acquired from Commerce Pipeline and certain other collateral was pledged as security for the Term Note; · We are required to maintain a debt to tangible net worth ratio of 1.90 to 1.00, a current ratio of 1.25 to 1.00 and a debt service coverage ratio of 1.50 to 1.00, as defined in the Loan Agreement; · We are required to pay a principal and interest payment of $58,000 per month under the Term Note; and · The Term Note has a maturity date of June 30, 2013. At December 31, 2012, we were not in compliance with the current ratio covenant of the Loan Agreement. We did not receive a waiver of this non-compliance. In connection with the sale of our Tyson Pipeline Systems, we entered into a fifth amendment to the Loan Agreement (the “Fifth Amendment”) with Meridian Bank. Pursuant to the Fifth Amendment, the following amendments were made to the Loan Agreement: Collateral. In addition to certain existing collateral securing obligations under the note, we assigned a deposit account in the amount of $450,000 to Meridian Bank pursuant to an Assignment of Deposit Account dated as of January 30, 2013. The purpose of the deposit account is to fund the planned abandonment of certain pipelines located in the Gulf of Mexico during the first and second quarter of 2013. Guarantors. Gateway Delmar LLC was required to execute and deliver an unlimited guaranty in favor of Meridian Bank and became one of the “Guarantors” under the Loan Agreement. Financial Covenant. The Fifth Amendment requires that we maintain a debt to tangible net worth ratio less than or equal to 3.5 to 1.0 as of the end of the each fiscal quarter, a debt service coverage ratio greater than 1.5 to 1.0 and a current ratio of 1.25 to 1.0. Fees. In connection with the Fifth Amendment, we paid Meridian Bank an amendment fee of $3,750. In connection with entering the Fifth Amendment, we also entered into an Amendment to Term Promissory Note effective as of January 30, 2013 (the “Amended Term Note”). The outstanding balance of the Amended Term Note was $1,732,674, and has a maturity date of June 30, 2013. Principal on the Amended Term Note is due and payable in equal monthly installments of $10,000, plus all accrued interest, with a maturity date of June 30, 2013. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements at December 31, 2012; however, see Note 10 to the consolidated financial statements regarding Commitments and Contingencies. 20 Non-GAAP Financial Measure We evaluate our operations using operating margin, which we define as revenues less cost of purchased gas, operating and maintenance expenses and reimbursable costs.Such amounts are before asset impairments, general and administrative expense, depreciation and amortization expense, interest income or expense, income taxes or income from discontinued operations.Operating margin is not a GAAP measure but the components of operating margin are computed by using amounts that are determined in accordance with GAAP. A reconciliation of operating margin to net loss, which is its nearest comparable GAAP financial measure, is included in the table below: For the Year Ended December 31, 2012 2011 Restated Operating Margin $ 1,607,614 $ 1,732,665 Less: General and administrative expenses 1,329,884 1,364,046 Acquisition costs 65,488 84,323 Asset impairments 3,075,803 3,365,168 Depreciation and amortization 421,063 572,738 Asset retirement obligation accretion 105,040 24,436 Interest expense, net 184,650 164,503 Income tax expense 8,996 2,712,875 Plus: Other income (expense), net 189,314 (20,948) Income from discontinued operations, net of taxes 209,360 178,394 Net loss $ (3,184,636) $ (6,397,978) Factors Affecting Future Results or the Value of Our Common Stock Our principal objective is to enhance stockholder value through the execution of certain strategies.These strategies include, among other things: (i) focusing on gathering, transporting, and distributing natural gas; (ii) expanding the Company’s asset base in the existing core geographic areas; and (iii) acquiring or constructing properties in one or more new core areas. There are uncertainties associated with our exploration and evaluation of alternatives available to reduce the costs burdens of being a publicly traded company. On October 11, 2012, our board of directors formed a special committee consisting of, initially, John A. Raasch and Perin Greg deGeurin, two of its independent directors. Subsequently, on February 19, 2013, Mr. William H. Bauch was appointed to the Company’s board of directors and to the special committee. The special committee was formed to explore and evaluate alternatives available to reduce the cost burdens of being a publicly traded company, including whether to terminate its registration under the Securities Exchange Act of 1934, and to evaluate other alternatives, including conversion into a limited liability company or limited partnership, which would provide the Company with greater access to capital in order to meet its present and future business needs. We currently have no agreements or commitments to engage in any specific strategic transactions, and we cannot assure you that our exploration of strategic alternatives will result in any specific action or transaction. We also cannot assure that any potential transaction or other strategic alternative, if identified, evaluated and consummated, will provide greater value to our stockholders than that reflected in the current stock price. 21 We have substantial debt which could adversely affect our financial health and make us more vulnerable to adverse economic conditions. As of March 29, 2013, we had $1,702,674 of indebtedness outstanding under our term loan (in addition to an outstanding letter of credit obligation of $137,500) with Meridian. This level of debt could have important consequences, such as (i) limiting our ability to obtain additional financing to fund our working capital, capital expenditures, asset retirement obligation, debt service requirements or potential growth or for other purposes; (ii) limiting our ability to use operating cash flow in other areas of our business or to pay distributions because we must dedicate a substantial portion of these funds to make payments on our debt; (iii) placing us at a competitive disadvantage compared to competitors with less debt; and (iv) increasing our vulnerability to adverse economic and industry conditions. Effective January 30, 2013, upon entering the Fifth Amendment to the Loan Agreement, the required mandatory principal payment under the term loan was reduced to $10,000, along with all accrued interest. On or prior to the maturity date of June 30, 2013, we will be required to refinance this indebtedness. As a result, we are and expect to be subject to the risks normally associated with debt financing including: that interest rates may rise; that our cash flow will be insufficient to make required payments of principal and interest; that we will be unable to refinance some or all of our debt; that any refinancing will not be on terms as favorable as those of the existing debt; that debt service obligations will reduce funds available to grow our business; that any default on our debt, due to noncompliance with financial covenants or otherwise, could result in acceleration of those obligations; and that we may be unable to refinance or repay the debt as it becomes due. An increase in interest rates would reduce our net income and funds from operations. We may not be able to refinance or repay debt as it becomes due which may force us to refinance or to incur additional indebtedness at higher rates and additional cost or, in the extreme case, to sell assets or seek protection from our creditors under applicable law. We have a history of operating losses. We have incurred significant losses. Our net losses were $3,184,636 and $6,397,978 for the years ended December31, 2012 and 2011, respectively. In addition, we expect another decrease in operating margin from our gathering systems for the full year 2013, as compared to 2012, and a net loss for 2013. There are many factors influencing our operations that are beyond our control that may cause future losses, including declining production rates from existing oil and gas wells connected to our systems, decreased producer investment near our existing pipeline systems and natural gas purchase costs relative to index prices. There can be no assurance that we will achieve or sustain profitability in the future. Future losses could have a material adverse affect on our ability to fund future operations, as well as our results of operations and financial conditions. Our acquisition strategy and construction projects require access to new capital.Tightened capital markets or more expensive capital would impair our ability to grow. During 2012, we operated our business at a loss.Even though we were able to generate positive cash flow from operations, we will likely require external financing sources, including new bank borrowings and the issuance of equity securities, to fund our acquisition and growth capital expenditures.However, to the extent we are unable to continue to finance growth externally, it will significantly impair our ability to grow.We may need new capital to finance these activities.Limitations on our access to capital will impair our ability to execute this strategy.We recently have funded most of these activities with bank borrowings and repaid such debt through subsequent cash flow from operations and the issuance of equity.An inability to access the capital markets, particularly the equity markets, will impair our ability to execute this strategy and have a detrimental impact on our credit profile. Our debt instruments may limit our financial flexibility and impair our financial condition. Our credit agreement with Meridian contains restrictive covenants that may prevent us from engaging in certain transactions that we deem beneficial and that may be beneficial to us.In addition, the Meridian credit agreement generally requires us to comply with various affirmative and negative covenants, including the maintenance of certain financial ratios and restrictions on (i) incurring additional debt; (ii) entering into mergers, consolidations and sales of assets; (iii) granting liens; (iv) declaring or paying dividends or making other distributions; and (v) entering into sale-leaseback transactions. 22 The instruments governing any future debt may contain similar or more restrictive restrictions.Our ability to respond to changes in business and economic conditions and to obtain additional financing, if needed, may be restricted. We may not be able to successfully execute our business plan and may not be able to grow our business, which could adversely affect our operations, credit profile, and stock price. Our ability to successfully operate our business, and to allow for growth, is subject to a number of risks and uncertainties. Similarly, we may not be able to successfully expand our business through acquiring or growing our assets, because of various factors, including economic and competitive factors beyond our control. If we are unable to grow our business, or execute on our business plan, our credit profile is likely to be impaired and the market price of our common stock is likely to decline. Our ability to manage and grow our business effectively may be adversely affected if we lose key management or other key employees. We depend on the continuing efforts of Frederick M. Pevow, Jr., our President, Chief Executive Officer and Director. The departure of Mr. Pevow could have a significant negative effect on our business, operating results, financial condition and on our ability to compete effectively in the marketplace. Our ability to hire, train and retain qualified personnel, including accounting, business operations, finance, and other key back-office personnel, will continue to be important and will become more challenging as we grow and if energy industry market conditions remain positive. When general industry conditions are good, the competition for experienced operational and field technicians increases as other energy and manufacturing companies’ needs for the same personnel increases. Our ability to grow and perhaps even to continue our current level of service to our current customers will be adversely impacted if we are unable to successfully hire, train and retain these important personnel. Because of the natural decline in production from existing wells, our success depends on our ability to obtain new supplies of natural gas, which involves factors beyond our control. Any decrease in supplies of natural gas in our areas of operation could adversely affect our business and operating results. Our gathering pipeline systems are dependent on the level of production from natural gas wells that supply our systems from which production will naturally decline over time. As a result, our cash flows associated with these wells will also decline over time. In order to maintain or increase through-put volume levels on our gathering and transportation pipeline systems, we must continually obtain new supplies. The primary factors affecting our ability to obtain new supplies of natural gas and attract new customers to our assets are: the level of successful drilling activity near our systems and our ability to compete with other gathering and processing companies for volumes from successful new wells. The level of natural gas drilling activity is dependent on economic and business factors beyond our control. The primary factor that impacts drilling decisions is natural gas prices. A sustained decline in natural gas prices could result in a decrease in exploration and development activities in the fields served by our gathering and transportation pipeline systems, which would lead to reduced utilization of these assets. Other factors that impact drilling and production decisions include producers’ capital budget limitations and the ability of producers to obtain necessary drilling and other governmental permits and regulatory changes. For example, companion Senate and House bills to amend the Safe Drinking Water Act were introduced in Congress in June 2009. The proposed legislation would require the disclosure of chemicals used by the oil and gas industry in the hydraulic fracturing process. Hydraulic fracturing is utilized by wells drilled in the Barnett Shale served by our Hickory Creek Gathering System. The EPA is performing a study of the environmental impact of hydraulic fracturing, a process used by the U.S. oil and gas industry that involves the injection of water, sand and chemicals under pressure into rock formations to stimulate natural gas and oil production in economic quantities. Specifically, the EPA is reviewing the impact of hydraulic fracturing fluids, wastewater and stormwater on drinking water resources through the use of scenario evaluation, laboratory and case studies, and an analysis of existing data. The results of this study, which is still ongoing, could result in additional regulations, which could lead to operational burdens similar to those described above. EPA also recently asserted regulatory authority over hydraulic fracturing involving diesel additives under the SDWA’s Underground Injection Control Program and is developing guidance for how permitting authorities should handle such activities. In addition, on October 21, 2011, EPA announced its intention to propose regulations by 2014 under the federal Clean Water Act to regulate wastewater discharges from hydraulic fracturing and other natural gas production. 23 Certain environmental and other groups have suggested that additional federal, state and local laws and regulations may be needed to more closely regulate the hydraulic fracturing process, and the U.S. Senate and House of Representatives have considered bills to repeal the current exclusion of certain hydraulic fracturing from the definition of “underground injection” in the Safe Drinking Water Act, created through passage of the federal Energy Policy Act of 2005,. Many states have adopted regulations that require operators to disclose the chemical constituents in hydraulic fracturing fluids, including Texas, and most of them allow such disclosure through use of the FracFocus web site, which is operated jointly by the Interstate Oil & Gas Compact Commission and the Ground Water Protection Council. The United States Department of the Interior has also announced its intention to propose a new rule regulating hydraulic fracturing activities on federal lands, including requirements for disclosure, well bore integrity and handling of flowback water. We cannot predict whether any additional federal, state or local laws or regulations will be enacted regarding hydraulic fracturing, and, if so, what actions any such laws or regulations would require or prohibit. The adoption of any future federal or state laws or implementing regulations imposing additional reporting obligations on, or otherwise limiting, the hydraulic fracturing process could result in a decrease in our customers’ exploration and production activities, resulting in lower volumes of natural gas production, which could result in a decline in the demand for our services. As another example, following the well blowout and resulting oil spill in the Spring and Summer of 2010 at the BP Macondo Field offshore in the Gulf of Mexico, the U.S. government suspended the issuance of new drilling permits in the deepwater Gulf of Mexico. In addition, drilling permits in shallower waters on the Continental Shelf in Federal Waters of the Gulf of Mexico now must comply with Notice to Lessees and Operators (“NTL”) 2010-NO5 and the NTL 2010-NO6 issued by the former Minerals Management Service, among other new federal regulations affecting offshore drilling. We own and operate natural gas gathering systems located in federal waters of the Gulf of Mexico. The adoption of any future federal or state laws or implementing regulations imposing reporting obligations on, or otherwise limiting, offshore drilling could result in a decrease in our customers’ exploration and production activities, resulting in lower volumes of natural gas production, which could result in a decline in the demand for our services. See Item 1, Business – Water for more information. Because of these and other factors, even if additional natural gas reserves exist in areas served by our assets, producers may choose not to develop those reserves. If we were not able to obtain new supplies of natural gas to replace the natural decline in volumes from existing wells due to reductions in drilling activity or competition, through-put volumes on our pipelines and the utilization rates of our processing facilities would decline, which could have a material adverse effect on our business, results of operations and financial condition. Many of our customers’ drilling activity levels and spending for transportation on our pipeline system may be impacted by the current deterioration in natural gas prices and the credit markets. Many of our customers finance their drilling activities through cash flow from operations, the incurrence of debt or the issuance of equity. Recently, there has been a significant decline in the credit markets and the availability of credit. Any combination of a reduction of cash flow resulting from declines in natural gas prices, a reduction in borrowing bases under reserve-based credit facilities and the lack of availability of debt or equity financing may result in a significant reduction in our customers’ spending for natural gas drilling activity, which could result in lower volumes being transported on our pipeline system. A significant reduction in drilling activity could have a material adverse effect on our operations. In accordance with industry practice, we do not obtain independent evaluations of natural gas reserves dedicated to our gathering systems. Accordingly, volumes of natural gas gathered on our gathering systems in the future could be less than we anticipate, which could adversely affect our business and operating results. We do not obtain independent evaluations of natural gas reserves connected to our gathering systems due to the unwillingness of producers to provide reserve information as well as the cost of such evaluations. Accordingly, we do not have estimates of total reserves dedicated to our systems or the anticipated lives of such reserves. If the total reserves or estimated lives of the reserves connected to our gathering systems are less than we anticipate and we are unable to secure additional sources of natural gas, then the volumes of natural gas gathered on our gathering systems in the future could be less than we anticipate. A decline in the volumes of natural gas gathered on our gathering systems could have an adverse effect on our business, results of operations and financial condition. 24 If we fail to balance our purchases of natural gas our exposure to commodity price risk will increase. We may not be successful in balancing our purchases of natural gas. For example, even though we attempt to purchase and sell natural gas according to back-to-back contracts based on monthly index prices, we are still subject to intra-month increases and decreases in the price of natural gas if the amount of natural gas actually used by our customers in any given month differs materially from the amounts purchased by us at the beginning of the month. In addition, upstream pipelines could fail to deliver promised volumes to us or deliver in excess of contracted volumes or a purchaser could purchase less than contracted volumes. Any of these actions could cause an imbalance between our purchases and sales. If our purchases and sales are not balanced, we will face increased exposure to commodity price risks and could have increased volatility in our operating income and working capital. We may be burdened with significant pipeline abandonment liabilities. Federal and state laws mandate certain rules and regulations related to the abandonment of pipelines and related facilities once the pipelines have ceased operations. Certain of our agreements with producers offshore in the Gulf of Mexico and in state waters in Texas require us to incur all or part of the abandonment costs once production ceases from their leases. Additionally, as noted above, NTL 2010-G05, the “Idle Iron Guidance,” establishes well abandonment and decommissioning requirements that are no longer tied to lease expiration. The maturity and production decline of Gulf of Mexico oil and gas fields continues to cause an increase in the number of wells to be plugged and abandoned and platforms and pipelines to be decommissioned in accordance with such guidance. The timing and costs of abandonment of offshore pipelines can vary widely based on certain factors outside of our control, including the amount of reserves dedicated to our pipelines, weather, the availability and costs incurred for transportation and diving and support operations. We depend on certain key customers for a significant portion of our revenue and operating profit. The loss of, or reduction in, any of these key customers could adversely affect our business and operating results. We rely on a limited number of customers for a significant portion of our sales volumes and sales revenue on our natural gas distribution pipelines. These contracts have terms that range from an annual basis to multiple years. As these contracts expire we will have to negotiate extension or renewals or replace the contracts on equally favorable terms with those of other customers, possibly requiring substantial capital expenditures to do so. The loss of either of our contracts with Dart Container Corporation or Owens Corning when they expire could have a material adverse effect on our business, results of operations and financial condition, and possibly result in the need to abandon the associated pipelines. The closure of or reduction of production in any of any of the industrial plants, including those owned by Hydro Aluminum, served by our natural gas distribution pipelines, for economic or other reasons, would have a similar negative impact. To the extent that we intend to grow internally through construction of new, or modification of existing, facilities, we may not be able to manage that growth effectively, which could decrease our cash flow and adversely affect our results of operations. A principal focus of our strategy is to continue to grow by expanding our business both internally and through acquisitions. Our ability to grow internally will depend on a number of factors, some of which will be beyond our control. In general, the construction of additions or modifications to our existing systems, and the construction of new midstream assets involve numerous regulatory, environmental, political and legal uncertainties beyond our control. In addition, we may not be able to finance construction or modifications on satisfactory terms. Any project that we undertake may not be completed on schedule, at budgeted cost or at all. Construction may occur over an extended period, and we are not likely to receive a material increase in revenues related to such project until it is completed. Moreover, our revenue may not increase immediately upon the completion of construction because the anticipated growth in gas production that the project was intended to capture does not materialize, our estimates of the growth in production prove inaccurate or for other reasons. In addition, our ability to undertake to grow in this fashion will depend on our ability to hire, train, and retain qualified personnel to manage and operate these facilities when completed. A change in the level of regulation or the jurisdictional characterization of some of our assets or business activities by federal, state or local regulatory agencies could affect our operations and revenues. Our gathering, transmission and distribution activities are intrastate in nature and generally exempt from regulation by the Federal Energy Regulatory Commission (“FERC”) under the Natural Gas Act, the Natural Gas Policy Act of 1978 and other rules and regulations promulgated by FERC, but FERC regulation still affects our business and the markets for products derived from our business. 25 With the passage of the Energy Policy Act of 2005 (“EPACT 2005”), FERC has expanded its oversight of natural gas purchasers, natural gas sellers, gatherers, intrastate pipelines and shippers on FERC regulated pipelines by imposing new market monitoring and market transparency rules and rules prohibiting manipulative behavior. In addition, EPACT 2005 substantially increased FERC’s penalty authority. In recent years, FERC has adopted new rules requiring increased reporting by purchasers and sellers of natural gas, intrastate pipelines and gathering systems of certain information, and in 2009, FERC issued a notice of proposed rulemaking seeking comments on proposed increased transactional reporting requirements for intrastate pipelines. We cannot predict the outcome of the rulemaking proceeding or how FERC will approach future matters such as pipeline rates and rules and policies that may affect purchases or sales of natural gas or rights of access to natural gas transportation capacity. In addition, the distinction between FERC-regulated interstate transmission service, on one hand, and intrastate transmission or federally unregulated gathering services, on the other hand, is the subject of regular litigation at FERC, in the courts and of policy discussions at FERC. In such circumstances, the classification and regulation of some of our gathering or our intrastate transportation pipelines may be subject to change based on future determinations by FERC, the courts or Congress. Such a change could result in increased regulation by FERC, which could adversely affect our business. Even without regulation by FERC, our operations may still be subject to regulation by various state agencies. The applicable statutes and regulations generally require that our rates and terms and conditions of service provide no more than a fair return on the aggregate value of the facilities used to render such services. Other state and local regulations also affect our business. Our gathering pipelines are subject to ratable take and common purchaser statutes in states in which we operate. Ratable take statutes generally require gatherers to take, without undue discrimination, oil or natural gas production that may be tendered to the gatherer for handling. Similarly, common purchaser statutes generally require gatherers to purchase without undue discrimination as to source of supply or producer. These statutes restrict our right as an owner of gathering facilities to decide with whom we contract to purchase or transport natural gas. Federal law leaves any economic regulation of natural gas gathering to the states. The states in which we operate have adopted complaint-based regulation of natural gas gathering activities, which allows natural gas producers and shippers to file complaints with state regulators in an effort to resolve grievances relating to natural gas gathering access and rate discrimination. Any new laws, rules, regulations or orders could result in additional compliance costs and/or requirements, which could adversely affect our business. If we fail to comply with any new or existing laws, rules, regulations, laws or orders, we could be subject to administrative, civil and/or criminal penalties, or both, as well as increased operational requirements or prohibitions. We may be unable to integrate successfully the operations of future acquisitions with our operations, and we may not realize all the anticipated benefits of the past and any future acquisitions. Integration of acquisitions with our business and operations is a complex, time consuming and costly process. Failure to integrate acquisitions successfully with our business and operations in a timely manner may have a material adverse effect on our business, financial condition and results of operations. We cannot assure you that we will achieve the desired profitability from past or future acquisitions. In addition, failure to assimilate future acquisitions successfully could adversely affect our financial condition and results of operations. Our acquisitions involve numerous risks, including: · operating a significantly larger combined organization and adding operations; · difficulties in the assimilation of the assets and operations of the acquired businesses, especially if the assets acquired are in a new business segment or geographic area; · the risk that natural gas reserves expected to support the acquired assets may not be of the anticipated magnitude or may not be developed as anticipated; · the loss of significant producers or markets or key employees from the acquired businesses; · the diversion of management’s attention from other business concerns; 26 · the failure to realize expected profitability, growth or synergies and cost savings; · the risk that customers or plants served by the pipelines that we acquire will not be satisfied with the change in ownership of the pipeline serving their facility; · properly assessing and managing environmental compliance; · coordinating geographically disparate organizations, systems, and facilities; · the assumption of unknown liabilities for which we may not be indemnified by the seller or for which our indemnity may be inadequate; · the decrease in our liquidity as a result of our using a significant portion of our available cash or borrowing capacity; and · coordinating or consolidating corporate and administrative functions. Further, unexpected costs and challenges may arise whenever businesses with different operations or management are combined, and we may experience unanticipated delays in realizing the benefits of an acquisition. If we consummate any future acquisition, our capitalization and results of operation may change significantly, and you may not have the opportunity to evaluate the economic, financial and other relevant information that we will consider in evaluating future acquisitions. Our industry is highly competitive, and increased competitive pressure could adversely affect our business and operating results. We compete with similar enterprises in each of our areas of operations. Some of our competitors are large oil, natural gas, gathering and processing, natural gas pipeline companies and natural gas utilities that have greater financial resources and access to supplies of natural gas than we do. Competitors may establish new connections with pipeline systems that would create additional competition for services that we provide to our customers. Our ability to renew or replace existing contracts with our customers at rates sufficient to maintain current revenues and cash flows could be adversely affected by the activities of our competitors. Any reduction in the capacity of, or the allocations to, our shippers in interconnecting, third-party pipelines could cause a reduction of volumes transported in our pipelines, which would adversely affect our revenues and cash flow. Users of our pipelines are dependent upon connections to and from third-party pipelines to receive and deliver natural gas. Any reduction in the capacities of these interconnecting pipelines due to testing, line repair, reduced operating pressures or other causes could result in reduced volumes being transported in our pipelines. Similarly, if additional shippers begin transporting volumes of natural gas over interconnecting pipelines, the allocations to existing shippers in these pipelines could be reduced, which could also reduce volumes transported in our pipelines. Any reduction in volumes transported in our pipelines would adversely affect our revenue and cash flow. We are exposed to the credit risks of our key customers, and any material nonpayment or nonperformance by our key customers could adversely affect our cash flow and results of operations. We are subject to risks of loss resulting from nonpayment or nonperformance by our customers. Many of our customers finance their activities through cash flow from operations, the incurrence of debt or the issuance of equity. The combination of reduction of cash flow resulting from declines in commodity prices, a reduction in borrowing bases under reserve based credit facilities (resulting from a decline in commodity prices) and the lack of availability of debt or equity financing may result in a significant reduction in our customers’ liquidity and ability to make payment or perform on their obligations to us. Furthermore, some of our customers may be highly leveraged and subject to their own operating and regulatory risks, which increases the risk that they may default on their obligations to us. 27 Energy commodity transportation activities involve numerous risks, some of which may not be fully covered by insurance, that may result in accidents or otherwise adversely affect our operations and financial condition. There are a variety of hazards and operating risks inherent to natural gas transmission activities — such as leaks, explosions and mechanical problems — that could result in substantial financial losses.In addition, these risks could result in serious injury and loss of human life, significant damage to property and natural resources, environmental pollution and impairment of operations, any of which also could result in substantial financial losses.For pipeline and storage assets located near populated areas, including residential areas, commercial business centers, industrial sites and other public gathering areas, the level of damage resulting from these risks could be greater.Incidents that cause an interruption of service, such as when unrelated third party’s construction damages a pipeline or a newly completed expansion experiences a weld failure, may negatively impact our revenues and earnings while the affected asset is temporarily out of service.In addition, a natural disaster such as a hurricane or other hazard affecting the areas in which we operate could have a material adverse effect on our operations. We are also not insured against all below ground property damage and business interruptions that might occur. Our business operations in federal and state waters of the Gulf of Mexico experienced significant damage as the result of Hurricane Ike in 2008 and there is no assurance that another significant hurricane might not cause even more damage. If losses in excess of our insurance coverage were to occur, they could have a material adverse effect on our business, financial condition and results of operations. Increased regulatory requirements relating to the integrity of our pipelines and other assets will require us to spend additional money to comply with these requirements. We are subject to extensive laws and regulations related to asset integrity.The U.S. Department of Transportation (“DOT”), for example, regulates pipelines in the areas of testing, education, training and communication.The U.S. DOT issued final rules (effective February2004 with respect to natural gas pipelines) requiring pipeline operators to develop integrity management programs to comprehensively evaluate their pipelines and take measures to protect pipeline segments located in what the rules refer to as “high consequence areas.”The ultimate costs of compliance with the integrity management rules are difficult to predict.The majority of the costs to comply with the rules are associated with asset integrity testing and the repairs found to be necessary.Changes such as advances of inspection tools, identification of additional threats to integrity and changes to the amount of pipeline determined to be located in “high consequence areas” can have a significant impact on the costs to perform integrity testing and repairs.We plan to continue our integrity testing programs to assess and maintain the integrity of our existing and future assets as required by the U.S. DOT rules.The results of these tests could cause us to incur significant and unanticipated capital and operating expenditures for repairs or upgrades deemed necessary to ensure the continued safe and reliable operation of our assets. Further, additional laws and regulations that may be enacted in the future or a new interpretation of existing laws and regulations could significantly increase the amount of these expenditures.Federal pipeline enforcement has also seen increased coordination between the EPA and the Pipeline and Hazardous Materials Safety Administration (PHMSA), possibly in response to more recent pipeline spills and failures on the North Slope in Alaska, in San Bruno, California, and into the Yellowstone River, to name a few. In response to legislative mandates, PHMSA has been engaged for the past several years in waves of rule-making to address the safety of oil and gas pipelines. Some of these new rules are in effect. Several proposed rules are pending finalization. There can be no assurance as to the amount or timing of future expenditures for asset integrity regulation, and actual future expenditures may be different from the amounts we currently anticipate.Revised or additional regulations that result in increased compliance costs or additional operating restrictions, particularly if those costs are not deemed by regulators to be fully recoverable from our customers, could have a material adverse effect on our business, financial position, results of operations and prospects. Failure of the gas that we ship on our pipelines to meet the specifications of interconnecting interstate pipelines could result in curtailments by the interstate pipelines. The markets to which the shippers on our pipelines ship natural gas include interstate pipelines. These interstate pipelines establish specifications for the natural gas that they are willing to accept, which include requirements such as hydrocarbon dewpoint, temperature, and foreign content including water, sulfur, carbon dioxide and hydrogen sulfide. These specifications vary by interstate pipeline. If the total mix of natural gas shipped by the shippers on our pipeline fails to meet the specifications of a particular interstate pipeline, it may refuse to accept all or a part of the natural gas scheduled for delivery to it. In those circumstances, we may be required to find alternative markets for that gas or to shut-in the producers of the non-conforming gas, potentially reducing our through-put volumes or revenues. 28 We do not own all of the land on which our pipelines and facilities have been constructed, and we are therefore subject to the possibility of increased costs or the inability to retain necessary land use. We obtain the rights to construct and operate our pipelines on land owned by third parties and governmental agencies for specified periods of time. Many of these rights-of-way are perpetual in duration; others have terms ranging from five to ten years. Many are subject to rights of reversion in the case of non-utilization for periods ranging from one to three years. Our loss of these rights, through our inability to renew right-of-way contracts or otherwise, could have a material adverse effect on our business, results of operations and financial condition. In addition, the construction of additions to our existing gathering, transmission and distribution assets may require us to obtain new rights-of-way prior to constructing new pipelines. We may be unable to obtain such rights-of-way to connect new natural gas supplies to our existing gathering lines or to capitalize on other attractive expansion opportunities. If the cost of obtaining new rights-of-way increases, our cash flows and growth opportunities could be adversely affected. We may incur significant costs and liabilities in the future resulting from a failure to comply with new or existing environmental regulations or an accidental release of hazardous substances into the environment. Our operations are subject to stringent and complex federal, state and local environmental laws and regulations governing, among other things, air emissions, wastewater discharges; the use, management and disposal of hazardous and nonhazardous materials and wastes, and the cleanup of contamination. Noncompliance with such laws and regulations, or incidents resulting in environmental releases, could cause us to incur substantial costs, penalties, fines and other sanctions, including criminal liability, third party claims for personal injury or property damage, require investments to retrofit or upgrade our facilities and programs, or cause the curtailment of operations. Certain environmental statutes, including the Comprehensive Environmental Response, Compensation and Liability Act (CERCLA or Superfund) and comparable state laws, impose strict, joint and several liability for costs required to clean up and restore sites where hazardous substances have been disposed or otherwise released. There is inherent risk of the incurrence of environmental costs and liabilities in our business due to the necessity of handling natural gas, air emissions, leaks and spills related to our operations, and historical industry operations and waste disposal practices. For example, an accidental release from one of our pipelines or processing facilities could subject us to substantial liabilities arising from environmental cleanup and restoration costs, claims made by neighboring landowners and other third parties for personal injury and property damage, and fines or penalties for related violations of environmental laws or regulations. Moreover, the possibility exists that stricter laws, regulations or enforcement policies could significantly increase our compliance costs and the cost of any remediation that may become necessary. Although we maintain general liability and pollution liability insurance, these policies are subject to exceptions and coverage limits. We maintain limited environmental liability insurance covering named locations and environmental risks associated with contract services for producing properties. We could be materially and adversely affected by an enforcement proceeding or a claim that is not covered or is only partially covered by insurance. Because our business depends on the level of activity in the oil and natural gas industry, existing or future laws, regulations, treaties, or international agreements that impose additional restrictions on the industry affect our business. Regulators are becoming more focused on air emissions from oil and gas operations including volatile organic compounds, hazardous air pollutants, and greenhouse gases. We cannot be certain that identification of presently unidentified conditions, more vigorous enforcement by regulatory agencies, enactment of more stringent laws and regulations, or other unanticipated events will not arise in the future and give rise to material environmental liabilities that could have a material adverse effect on our business, financial condition or results of operations. We are subject to risks associated with climate change. There is a growing body of scientific opinion that human-caused emissions of greenhouse gases (GHGs) may be linked to climate change. Climate change and the costs that may be associated with its impacts and the regulation of GHGs have the potential to affect our business in many ways. The focus on GHGs and climate change, including incentives to conserve energy or use alternative energy sources, could have a negative impact on our business if existing or future laws, regulations, treaties, or international agreements reduce the worldwide demand for oil and natural gas or otherwise result in reduced economic activity generally. In addition, such laws, regulations, treaties, or international agreements could result in increased compliance costs, capital spending requirements, or additional operating restrictions, which may have a negative impact on our business. 29 In addition to potential impacts on our business directly or indirectly resulting from climate change legislation or regulations, our business also could be negatively affected by climate change-related physical changes or changes in weather patterns, all of which can create financial risks. Our common stock may be affected by limited trading volume and may fluctuate significantly. Currently our common stock is quoted on the OTC Bulletin Board and the trading volume developed to date is limited by the fact that many major institutional investment funds and mutual funds, as well as many individual investors, follow a policy of not investing in OTC Bulletin Board stocks and, moreover, certain major brokerage firms restrict their brokers from recommending OTC Bulletin Board stocks because they are considered speculative, volatile and thinly traded. The OTC Bulletin Board is an inter-dealer market and is much less regulated than the major stock exchanges, and trading in our common stock is potentially subject to abuses, volatilities and shorting. In addition, there has been a limited public market for our common stock, and an active trading market for our common stock may not develop. This could reduce our stockholders’ ability to sell our common stock in short time periods, or possibly at all. Our common stock has experienced, and is likely to experience in the future, significant price and volume fluctuations which could reduce the market price of our common stock without regard to our operating performance. In addition, we believe that factors such as quarterly fluctuations in our financial results and changes in the overall economy or the condition of the financial markets could cause the price of our common stock to fluctuate substantially. We are authorized to issue “blank check” preferred stock, which can be issued without stockholder approval and may adversely affect the rights of holders of our common stock. We are authorized to issue 10,000 shares of preferred stock. Our board of directors is authorized under our restated certificate of incorporation, as amended, to provide for the issuance of shares of preferred stock by resolution, and upon filing a certificate of designations under Delaware law, to fix the designation, powers, preferences and rights of the shares of each such series and the qualifications, limitations or restrictions thereof, without any further vote or action by the stockholders. Any shares of preferred stock so issued are likely to have priority over our common stock with respect to dividend and/or liquidation rights. In the event of issuance, the preferred stock could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control, which could have the effect of discouraging bids for us and thereby prevent stockholders from receiving the maximum value for their shares. No preferred shares are issued and outstanding as of March 29, 2013. Delaware law may inhibit a takeover of us that our stockholders may consider favorable. Provisions of Delaware law, such as its business combination statute, may have the effect of delaying, deferring or preventing a change in control of us, even if such a transaction would have significant benefits to our stockholders. As a result, these provisions could limit the price some investors might be willing to pay in the future for shares of our common stock. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. This item is not applicable for smaller reporting companies such as Gateway. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. See index to Consolidated Financial Statements beginning on pageF-1 of this Annual Report on Form10-K. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None 30 ITEM 9A.CONTROLS AND PROCEDURES. Disclosure Controls and Procedures Based on their evaluation as of the end of the period covered by this Annual Report on Form 10-K, Gateway’s principal executive officer and principal financial officer concluded that the Company’s disclosure controls and procedures as defined in Rule 13a-15(e) and 15d-15(e)under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) were effective for the year ended December 31, 2012 such that the information relating to Gateway required to be disclosed in reports that it files or submits under the Exchange Act (1) was recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms, and (2) was accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Our internal control system is designed to provide reasonable assurance to our management and board of directors regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. Our internal control over financial reporting includes those policies and procedures that: · Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and · Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of our internal control over financial reporting as of December 31, 2012. In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control - Integrated Framework. Based on management's assessment and those criteria, management initially concluded internal controls over financial reporting were effective as of December 31, 2012. However, during 2012, we determined we erred in not reflecting a required valuation allowance against our deferred tax asset, which was established in the third quarter of 2012, as of December 31, 2011. Because of this accounting error, our management has determined that as of December 31, 2011, there was a material weakness in our internal controls over financial reporting as a result of our inability to properly record the valuation allowance with respect to our then reported deferred tax asset. Because of this error, our President and Chief Executive Officer (our Principal Executive Officer and Principal Financial Officer) have subsequently concluded that our internal control over financial reporting was not effective as of December 31, 2011. In order to prevent this specific error from occurring in the future, we have implemented the following initiatives: (1) conduct thorough research on accounting rules on special transactions such as the valuation allowances with respect to deferred tax assets and (2) implement a qualitative review analysis of special transactions by the audit committee of our board of directors. We have discussed this material weakness and our planned remediation steps with the audit committee of our board of directors and believe that such procedures, once fully implemented, will prospectively mitigate this material weakness. 31 This annual report does not include an attestation report of the Company's independent registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company’s registered public accounting firm pursuant to the permanent exemption by the Securities and Exchange Commission that permits the Company to provide only management's report in this annual report. Changes in Internal Control over Financial Reporting There was no change in our internal controls over financial reporting during the quarter ending December 31, 2012, that has materially affected, or is reasonably likely to materially affect, our internal controls over financial reporting. ITEM 9B.OTHER INFORMATION. None PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Incorporated by reference to the Gateway Energy Corporation Proxy Statement for the 2013 Annual Meeting of Stockholders, under the captions “ELECTION OF DIRECTORS,” “EXECUTIVE OFFICERS OF THE COMPANY” “GOVERNANCE OF THE COMPANY” and “SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE”. ITEM 11.EXECUTIVE COMPENSATION. Incorporated by reference to the Gateway Energy Corporation Proxy Statement for the 2013 Annual Meeting of Stockholders, under the caption “EXECUTIVE COMPENSATION.” ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. Incorporated by reference to the Gateway Energy Corporation Proxy Statement for the 2013 Annual Meeting of Stockholders, under the captions “SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT”. Securities Authorized for Issuance Under Equity Compensation Plans The following information is presented as of December 31, 2012: Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column Equity compensation plans approved by security holders 642,249 $ 0.28 - 32 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE. Incorporated by reference to the Gateway Energy Corporation Proxy Statement for the 2013 Annual Meeting of Stockholders, under the caption “CERTAIN RELATIONSHIPS AND TRANSACTIONS WITH RELATED PERSONS” and “GOVERNANCE OF THE COMPANY”. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES. Incorporated by reference to the Gateway Energy Corporation Proxy Statement for the 2013 Annual Meeting of Stockholders, under the caption “INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM.” PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES. (a) EXHIBITS See index to Consolidated Financial Statements beginning on page F-1 to this Annual Report on Form 10-K. The following Exhibits are filed herewith or incorporated herein by reference. ExhibitDescription of Document 3.1 Restated Certificate of Incorporation dated May 26, 1999, incorporated by reference to Form 10-KSB for the year ended February 28, 1999. 3.2 Amendment to Restated Certificate of Incorporation dated August 16, 2001, incorporated by reference to Form 10-KSB for the year ended December 31, 2001. 3.3 Bylaws, as amended March 24, 2010, incorporated by reference to Form 8-K filed on March 26, 2010. 3.4Amendment to Restated Certificate of Incorporation dated June 1, 2011, incorporated by reference to Exhibit 3.1 to Form 8-K filed on June 1, 2011. 4.1 Form of the Common Stock Certificate, incorporated by reference to Form 10-KSB for the year ended February 28, 1999. 4.2 Rights Agreement dated as of February 26, 2010, between Gateway Energy Corporation and American Stock Transfer and Trust Company, LLC, as Rights Agent, which includes as Exhibit A, the Summary of Rights to Purchase Preferred Stock, corporated by reference to Form 8-K filed on March 1, 2010. 4.3Amendment No. 1 to the Rights Agreement dated May 10, 2010, between Gateway Energy Corporation and American Stock Transfer and Trust Company, LLC, as Rights Agent, which includes as Exhibit 4.1, the amendment to section 7(a), incorporated by reference to Form 8-K filed on May 11, 2010. 10.11994 Incentive and Non-Qualified Stock Option Plan; incorporated by reference to Exhibit 10(a) to Form 10-KSB for the year ended February 28, 1997. 10.21998 Stock Option Plan, incorporated by reference to Form 10-KSB for the year ended February 28, 1999. 10.31998 Outside Directors’ Stock Option Plan, incorporated by reference to Form 10-KSB for the year ended February 28, 1999. 10.4Employment Agreement dated August 22, 2006 with Robert Panico, incorporated by reference to Form 8-K filed on August 25, 2006. 10.5Employment Agreement dated August 22, 2006 with Christopher Rasmussen, incorporated by reference to Form 8-K filed on August 25, 2006. 10.6Form of Indemnification Agreement, incorporated by reference to Form 8-K filed on August 25, 2006. 10.7 Purchase Agreement dated July 26, 2005 between Gateway Pipeline Company and Madisonville Gas Processors, LP for the sale of certain Madisonville pipeline facility assets, incorporated by reference to Form 10-KSB for the year ended December 31, 2005. 10.8 Purchase Agreement dated December 22, 2006 between Gateway Processing Company and HNNG Development, LLC for the sale of that certain First Amended and Restated Agreement to Develop Natural Gas Treatment Projects Using Mehra Gas Treating Units, dated January 1, 2004, as amended January 1, 2005, by and between Advanced Extraction, incorporated by reference to Form 8-K filed on December 12, 2006. 10.92007 Equity Incentive Plan, incorporated by reference to Form 10-KSB for the year ended December 31, 2007. 10.10 Member Interest Purchase Agreement dated April 13, 2007 between Gateway Energy Corporation and Navitas Assets, L.L.C. for the sale of Fort Cobb Fuel Authority, L.L.C., incorporated by reference to Form 8-K filed on April 16, 2007. 33 10.11 Purchase Agreement dated September 6, 2007 between Gateway Offshore Pipeline Company and Gulfshore Midstream Pipelines, Ltd. for the sale of certain pipeline facility assets, incorporated by reference to Form 8-K filed on September 7, 2007. 10.12 Member Interest Purchase Agreement dated July 3, 2008 between Gateway Processing Company and Allen Drilling Acquisition Company for the purchase of a one-third interest in Gateway-ADAC Pipeline, L.L.C., incorporated by reference to Form 8-K filed on July 3, 2008. 10.13 Assignment of Member Interest Agreement dated December 22, 2008 between Gateway Energy Corporation and Constellation Energy Commodities Group, Inc. for thepurchaseof a net profits interest in certain leases and wells in the Madisonville Field, incorporated by reference to Form 8-K filed on December 22, 2008. 10.14 Purchase Agreement dated July 6, 2009 between Gateway Offshore Pipeline Company and Impact E&P for the sale of the Shipwreck gathering system and related Crystal Beach terminal, and purchase agreement dated July 6, 2009 between Gateway Offshore Pipeline Company and Emerald for the sale of the Pirates Beach gathering system, incorporated by reference to Form 8-K filed on July 6, 2009. 10.15 Loan Agreement, dated December 7, 2009, among Gateway Energy Corporation, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Processing Company, Gateway Energy Marketing Company and Meridian Bank, incorporated by reference to Form 8-K filed on December 10, 2009. 10.16 Purchase and Sale Agreement, dated January 7, 2010, by and among Gateway Pipeline Company, Hickory Creek Gathering, L.P., and Range Operating Texas, LLC., incorporated by reference to Form 8-K filed on January 11, 2010. 10.17 Agreement and Mutual Release, dated June 1, 2010, between Gateway Energy Corporation, GEC Holding, LLC, and Frederick M. Pevow, Jr., incorporated by reference to Form 8-K filed on June 2, 2010. 10.18 Purchase and Sale Agreement, dated September 22, 2010, by and among Gateway Pipeline U.S.A Corporation and Laser Pipeline Company L.P., incorporated by reference to Form 8-K filed on September 28, 2010. 10.19 Fourth Amendment to Loan Agreement, dated February 29, 2012, among Gateway Energy Corporation, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Processing Company, Gateway Energy Marketing Company, Gateway Pipeline USA Corporation, Gateway Commerce LLC and Meridian Bank Texas, incorporated by reference to Form 8-K filed on March 6, 2012. 10.20 Asset Sales Agreement between Gateway Pipeline USA Corporation and GEC Holding, LLC dated December 12, 2012., incorporated by reference to Form 8-K filed on December 13, 2012 10.21 Fifth Amendment to Loan Agreement, dated January 30, 2013, among Gateway Energy Corporation, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Processing Company, Gateway Energy Marketing Company, Gateway Pipeline USA Corporation, Gateway Commerce LLC, Gateway Delmar LLC and Meridian Bank Texas, incorporated by reference to Form 8-K filed on February 13, 2013. 10.22 Amendment to Term Promissory Note, dated January 30, 2013, between Gateway Energy Corporation and Meridian Bank Texas, incorporated by reference to Form 8-K filed on February 13, 2013. 10.23 Paydown Letter, dated January 30, 2013, between Gateway Energy Corporation and Meridian Bank Texas, incorporated by reference to Form 8-K filed on February 13, 2013. 10.24 Common Stock Subscription Agreement, dated February 7, 2013, between Gateway Energy Corporation and GreyCap Energy LLC, incorporated by reference to Form 8-K filed on February 13, 2013 21.1* Subsidiaries of the Registrant. 31.1* Certification pursuant to Rule 13a-14 and 15d-14 under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer. 32.1* Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer 101** Interactive Data Files pursuant to Rule 405 of Regulation S-T 101.INS 101.SCH 101.CAL 101.DEF 101.LAB 101.PRE 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 34 * Filed herewith ** Furnished herewith.Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files on Exhibit 101 hereto are deemed not filed or part of any registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, and otherwise are not subject to liability under those sections. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GATEWAY ENERGY CORPORATION (Registrant) By: /s/Frederick M. Pevow, Jr . President & Chief Executive Officer, Secretary and Treasurer Date: April8, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Title Date /s/ William H. Bauch Director April 8, 2013 William H. Bauch /s/ Perin Greg deGeurin Director April 8,2013 Perin Greg deGeurin /s/ David F. Huff Director April 8, 2013 David F. Huff /s/ John O. Niemann, Jr. Director April 8,2013 John O. Niemann, Jr. /s/ John A. Raasch Director April 8, 2013 John A. Raasch /s/ Frederick M. Pevow, Jr. Frederick M. Pevow Jr. President, Chief Executive Officer and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) April8, 2013 35 GATEWAY ENERGY CORPORATION INDEX TO CONSOLIDATED FINANCIAL STATEMENTS PAGE Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets, December 31, 2012 and 2011 (Restated) F-3 Consolidated Statements of Operations for the Years Ended December 31, 2012 and 2011 (Restated) F-4 Consolidated Statements of Stockholders' Equity for the Years Ended December 31, 2012 and 2011 (Restated) F-5 Consolidated Statements of Cash Flows for the Years Ended December 31, 2012 and 2011 (Restated) F-6 Notes to Consolidated Financial Statements F-7 All financial schedules have been omitted as required information is either not applicable or has been included in the financial statements or notes to the financial statements. F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Gateway Energy Corporation We have audited the accompanying consolidated balance sheets of Gateway Energy Corporation and Subsidiaries (the “Company”) as of December 31, 2012 and 2011 and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the years in the two year period ended December 31, 2012.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Gateway Energy Corporation and Subsidiaries as of December 31, 2012 and 2011, and the results of their operations and their cash flows for each of the years in the two year period ended December 31, 2012 in conformity with U.S. generally accepted accounting principles. As discussed in Note 3, the Company restated its previously issued consolidated financial statements for 2011 to correct a misstatement and recorded a valuation allowance against its deferred tax asset. As discussed in Notes 1, 7 and 12, the Company's current credit facility is due June 30, 2013. While the Company is engaged with its lender to extend its current credit facility, there is no guarantee that these discussions will produce an amendment satisfactory to all parties, in which case the Company will be required to raise cash through other means, such as assets sales or equity financing. /s/ Pannell Kerr Forster of Texas, P.C. Houston, Texas April 8, 2013 F-2 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2012 2011 Restated ASSETS Current Assets Cash and cash equivalents $ 33,631 $ 554,054 Accounts receivable trade 643,524 593,449 Prepaid expenses and other assets 137,085 139,651 Current assets of discontinued operations 64,698 39,565 Total current assets 878,938 1,326,719 Property and Equipment, at cost Gas distribution, transmission and gathering 14,066,836 13,176,342 Office furniture and other equipment 174,254 163,422 14,241,090 13,339,764 Less accumulated depreciation and amortization (10,571,643) (8,746,494) 3,669,447 4,593,270 Other Assets Intangible assets, net of accumulated amortization of $2,000,600 and $771,580 as of December 31, 2012 and 2011, respectively - 1,229,020 Non-current assets of discontinued operations 1,007,287 1,058,089 Other 28,890 44,713 1,036,177 2,331,822 Total assets $ 5,584,562 $ 8,251,811 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 513,703 $ 452,439 Accrued expenses and other liabilities 20,344 124,904 Notes payable - insurance 60,277 33,915 Asset retirement obligations 595,534 330,926 Current maturities of long-term debt 2,557,674 441,496 Current liabilities of discontinued operations 15,466 14,124 Total current liabilities 3,762,998 1,397,804 Asset retirement obligations 807,326 705,627 Long term debt, net of current maturities - 1,833,504 Other - 200,000 Total liabilities 4,570,324 4,136,935 Commitments and contingencies Stockholders' Equity Preferred stock, $1.00 par value, 10,000 shares authorized, no shares issued and outstanding, respectively - - Common stock, $0.01 par value, 150,000,000 shares authorized, 24,082,056 and 23,674,602 shares issued and outstanding at December 31, 2012 and 2011, respectively 240,821 236,746 Additional paid-in capital 23,174,831 23,094,908 Accumulated deficit (22,401,414) (19,216,778) Total stockholders' equity 1,014,238 4,114,876 Total liabilities and stockholders' equity $ 5,584,562 $ 8,251,811 The accompaning notes are an integral part of these consolidated financial statements F-3 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31, 2012 2011 Restated Operating revenues Sales of natural gas $ 3,747,180 $ 4,995,134 Transportation of natural gas and liquids 1,239,612 1,363,629 Reimbursables 548,952 417,465 5,535,744 6,776,228 Operating costs and expenses Cost of natural gas purchased 3,049,572 4,287,794 Operation and maintenance 329,606 338,304 Reimbursable costs 548,952 417,465 General and administrative 1,329,884 1,364,046 Acquisition costs 65,488 84,323 Asset impairments 3,075,803 3,365,168 Depreciation and amortization 421,063 572,738 Asset retirement obligation accretion 105,040 24,436 8,925,408 10,454,274 Operating loss (3,389,664) (3,678,046) Other income (expense) Interest expense, net (184,650) (164,503) Other, net 189,314 (20,948) Other income (expense), net 4,664 (185,451) Loss from continuing operations before income taxes and discontinued operations (3,385,000) (3,863,497) Income tax expense (8,996) (2,712,875) Loss from continuing operations (3,393,996) (6,576,372) Income from discontinued operations, net of taxes 209,360 178,394 Net loss $ (3,184,636) $ (6,397,978) Basic and diluted income (loss) per share: Continuing operations $ (0.14) $ (0.28) Discontinued operations 0.01 0.01 Net loss $ (0.13) $ (0.27) Weighted average number of basic and diluted common shares outstanding 23,821,715 23,554,135 The accompaning notes are an integral part of these consolidated financial statements F-4 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Years Ended December 31, 2012 and 2011 Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Restated Restated Balance, December 31, 2010 23,480,853 $ 234,809 $ 23,023,150 $ (12,818,800) $ 10,439,159 Stock-based compensation expense - - 28,064 - 28,064 Reversal of stock-based compensation due to forfeitures of non-vested awards - - (3,197) - (3,197) Issuance of common stock related to vested restricted stock 193,749 1,937 46,891 - 48,828 Net loss - - - (6,397,978) (6,397,978) Balance, December 31, 2011, Restated 23,674,602 236,746 23,094,908 (19,216,778) 4,114,876 Stock-based compensation expense - - 16,772 - 16,772 Issuance of common stock related to vested restricted stock 407,454 4,075 63,151 - 67,226 Net loss - - - (3,184,636) (3,184,636) Balance, December 31, 2012 24,082,056 $ 240,821 $ 23,174,831 $ (22,401,414) $ 1,014,238 The accompaning notes are an integral part of these consolidated financial statements F-5 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Year Ended December 31, 2012 2011 Restated Cash flows from operating activities - continuing operations Loss from continuing operations $ (3,393,996) $ (6,576,372) Adjustments to reconcile loss from continuing operations to net cash provided by operating activities: Depreciation and amortization 421,063 572,738 Asset retirement obligation accretion 105,040 24,436 Asset impairments 3,075,803 3,365,168 Deferred tax expense - 2,689,480 Stock based compensation expense, net of forfeitures 83,998 73,695 Amortization of deferred loan costs 18,211 15,172 Gain on sale of assets (49,687) - Net change in operating assets and liabilities, resulting from changes in: Accounts receivable trade (50,075) 155,970 Prepaid expenses, deposits and other assets 161,741 427,463 Accounts payable 61,261 (127,606) Accrued expenses and other liabilities (304,560) 28,295 Net cash provided by operating activities 128,799 648,439 Cash flows from investing activities - continuing operations Capital expenditures (33,066) (62,641) Acquisitions (1,000,000) (50,000) Net cash used in investing activities (1,033,066) (112,641) Cash flows from financing activities - continuing operations Proceeds from borrowings 750,000 - Payments on borrowings (589,638) (452,306) Deferred financing costs (12,889) - Net cash provided by (used in) financing activities 147,473 (452,306) Net increase (decrease) in cash and cash equivalents from continuing operations (756,794) 83,492 Discontinued operations Net cash provided by discontinued operations operating activity 236,371 248,678 Net cash used in discontinued operations investing activity - (16,663) Net increase in cash and cash equivalents from discontinued operations 236,371 232,015 Cash and cash equivalents at beginning of period 554,054 238,547 Cash and cash equivalents at end of period $ 33,631 $ 554,054 Supplemental disclosures of cash flow information Cash paid for interest $ 144,351 $ 162,749 Cash paid for taxes $ 28,000 $ 36,307 The accompaning notes are an integral part of these consolidated financial statements F-6 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (1) Nature of Business Gateway Energy Corporation (the “Company,” “Gateway,” “we,” or “our”), a Delaware corporation, was incorporated in 1960 and entered its current business in 1992. Gateway’s common stock is traded in the over-the-counter market on the bulletin board section under the symbol GNRG. Gateway is engaged in the midstream natural gas business. We own and operate natural gas distribution, gathering and transportation pipeline systems located onshore in the continental United States and offshore in federal and state waters of the Gulf of Mexico. Gateway conducts all of its business through its wholly owned subsidiary companies, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Energy Marketing Company, Gateway Processing Company, Gateway Pipeline USA Corporation, Gateway Delmar LLC, Gateway Commerce LLC and CEU TX NPI, L.L.C. Gateway-Madisonville Pipeline, L.L.C. is 67% owned by Gateway Pipeline Company and 33% owned by Gateway Processing Company. Access to our annual reports on Form 10-K, quarterly reports on Form 10-Q, our Code of Ethics and current reports on Form 8-K are available at Gateway’s website, www.gatewayenergy.com. The Company had available cash of$33,631 at December 31, 2012. In addition, as of December 31, 2012, the Company had current debt obligations of $2,557,674 and current asset retirement obligations of $595,534. Based on the Company’scash position and its projected cash flows from operations as of December 31, 2012, the Company will not have the ability to repay its existing debt obligations, committed capital expenditures and asset retirement obligations unless it is able to obtain additional financing or raise cash through other means, such as asset sales. If the Company is unsuccessful in those efforts, the Company may be unable to continue its operations. The Company is actively exploring potential sources of capital to allow it to fund a combination of debt service and asset retirement obligations and to accelerate the implementation of its growth strategy. Any new capital may take several forms.There is no guarantee that it will be able to raise outside capital. In this regard, during the fourth quarter of 2012,the Companyentered into an asset sales agreement with FMP Holdings, LLC (the “Buyer”), pursuant to which the Company agreed to sell its Tyson Pipeline Systems,which were acquired October 18, 2010, to the Buyer for $1,100,000. All of the issued and outstanding capital stock of the Buyer is owned by Frederick M. Pevow,the Company'sPresident, Chief Executive Officer and Director. Additionally, Mr. Pevow is the acting President of the Buyer. On February 7, 2013, we closed this transaction. Furthermore, on February 7, 2013,the Companyentered into a subscription agreement, pursuant to which GreyCap Energy LLC agreed to acquire 6,250,000 shares ofthecommon stock, constituting 20.4% of our issued and outstanding common stock, at a sale price of $0.04 per common share, for an aggregate purchase price of $250,000. With the net proceeds of these two transactions, the Company reducedits borrowings underthe Company'sLoan Agreement with Meridian Bank by $825,000 and escrowed $450,000 with Meridian Bank to fund the planned abandonment of certain pipelines located in the Gulf of Mexico during the first and second quarter of 2013. The balance of the net proceeds will be used for general corporate purposes. (2) Summary of Significant Accounting Policies A summary of the significant accounting policies consistently applied in the preparation of the accompanying consolidated financial statements follows. Principles of Consolidation The Company consolidates the financial statements of its majority-owned and wholly-owned subsidiaries. All significant intercompany transactions have been eliminated in consolidation. The accompanying consolidated financial statements have been prepared by the Company. In the opinion of management, such financial statements reflect all adjustments necessary for a fair presentation of the financial position and results of operations in accordance with U.S. generally accepted accounting principles. F-7 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Reclassifications Certain reclassifications have been made to the December 31, 2011 financial statements to conform to the current period presentation.These reclassifications had no effect on the total assets, liabilities, stockholders’ equity or net loss for the year ended December 31, 2011. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management’s significant estimates include depreciation of long-lived assets, estimates and timing of asset retirement obligations, amortization of deferred loan costs, deferred tax valuation allowance, valuation of assumed liabilities, intangible lives, impairment and valuation of the fair value of our long-lived assets, purchase price allocations and valuation of stock based transactions. Actual results could differ from those estimates. Revenue Recognition Policy Revenues from the sales of natural gas are generated under purchase and sales contracts that are priced at the beginning of the month based upon established gas indices. We purchase and sell the gas using the same index to minimize commodity price risk. Revenues from the sales of natural gas are recognized at the redelivery point, which is the point at which title to the natural gas transfers to the purchaser. Transportation revenues are generated under contracts which have a stated fee per unit of production (Mcf, MMBtu, or Bbl) gathered or transported. Onshore transportation revenues are recognized at the redelivery point, which is the point at which another party takes physical custody of the natural gas or liquid hydrocarbons. Offshore transportation revenues are recognized at the receipt point. Cash Equivalents For purposes of the consolidated statements of cash flows, we consider all highly liquid debt instruments purchased with original maturities of three months or less to be cash equivalents. Concentrations of Credit Risk The Company maintains all cash in deposit accounts, which at times may exceed federally insured limits. Additionally, the Company maintains credit on account for customers. The Company has not experienced material losses in such accounts and believes its accounts are fully collectable. Accordingly, no allowance for doubtful accounts has been provided. During the year ended December 31, 2012, three companies, ETC Marketing, Ltd, Hydrocarbon Exchange Corp. and Cokinos Energy Corporation supplied 53.5%, 38.3% and 8.2%, respectively, of the Company’s total natural gas purchases. During the year ended December 31, 2011, three companies, Cokinos Energy Corporation, ETC Marketing, Ltd., and Shell Energy North America supplied 35.3%, 32.4% and 32.3%, respectively, of the Company’s total natural gas purchases. Gross sales to customers representing 10% or more of total revenue for the years ended December 31, 2012 and 2011 were as follows: Year Ended December 31, 2012 2011 Dart Container Corporation 43.0% 47.3% Owens Corning 25.4% 23.4% McMoran Exploration 12.8% 2.9% F-8 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) The loss of the Company’s contracts with Dart Container Corporation, McMoran Exploration or with Owens Corning could have a material adverse effect on its business, results of operations and financial condition. Our accounts receivable are not collateralized. Property and Equipment Property and equipment is stated at cost, plus capitalized interest costs on major projects during their construction period. Additions and improvements that add to the productive capacity or extend the useful life of an asset are capitalized. Expenditures for maintenance and repairs are charged to expense as incurred. Depreciation and amortization is calculated using the straight-line method over estimated useful lives ranging from 10 to 20 years for its gas distribution, transmission and gathering systems and from two to ten years for office furniture and other equipment. Upon disposition or retirement of any gas distribution, transmission or gathering system components, any gain or loss is charged or credited to accumulated depreciation. When entire gas distribution, transmission and gathering systems or other property and equipment are retired or sold, any resulting gain or loss is credited to or charged against operations. For the year ended December 31, 2012, depreciation and amortization expense was $421,063, as compared to $572,738 for the year ended December31,2011. Property, plant and equipment and identifiable intangible assets are reviewed for impairment, in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 360, “Property, Plant, and Equipment,” whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. If the sum of the expected undiscounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and carrying value of the asset or group of assets. Impairments of long-lived assets recorded during the years ended December31, 2012 and 2011 was $3,075,803 and $3,365,168, respectively. The following tables represent gross intangible assets, accumulated amortization and amortization expense for the year ended December 31, 2012: As of December 31, 2012 Gross Net Carrying Accumulated Carrying Amount Amortization Value Amortized intangible assets Contracts $ 2,000,600 $ (2,000,600) $ - Aggregate amortization expense: For the year ended 12/31/2012 $ 1,229,020 Asset Retirement Obligations The Company recognizes asset retirement obligations associated with the retirement of tangible long-lived assets that result from their acquisition, construction, development and operation, when laws or regulations require the Company to pay for their abandonment, in accordance with ASC Topic 410, “Asset Retirement and Environmental Obligations”. The Company records the fair value of an asset retirement obligation in the period in which it is incurred and a corresponding increase in the carrying value of the related long-lived asset. The obligation is subsequently allocated to expense using a systematic and rational method. The Company has recorded an asset retirement obligation to reflect its legal obligations related to future abandonment of its pipelines and gas gathering systems, even though the timing and realized allocation of the cost between the Company and its customers may be subject to change. The Company estimates the expected cash flows associated with the legal obligation and discounts the amount using a credit-adjusted, risk-free interest rate. At least annually, the Company reassesses the obligation to determine whether a change in the estimated obligation is necessary. The Company also evaluates whether there are indicators that suggest the estimated cash flows underlying the obligation have materially changed. Should those indicators suggest the estimated obligation may have materially changed on an interim basis (quarterly), the Company will accordingly update its assessment. F-9 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) The following table describes changes to the Company's asset retirement obligation liability for the year ended December 31, 2012: Asset retirement obligation, beginning of year $ 1,036,553 Revisions in estimated liabilities 320,381 Asset retirement obligation accretion 105,040 Liabilities sold (49,687) Liabilities settled (9,427) Asset retirement obligation, end of year 1,402,860 Less current portion (595,534) Asset retirement obligation, long term $ 807,326 Income Taxes We compute income taxes using the asset and liability method whereby deferred tax assets are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities from a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is established against such assets where management is unable to conclude more likely than not that such asset will be realized. Stock-Based Compensation The Company’s 2007 Equity Incentive Plan (“2007 Plan”) provided for stock-based compensation for officers, employees and non-employee directors. In December 2012, the Company’s 2007 Plan was frozen. As a result, no further grants or awards will be made under the 2007 Plan. The Company accounts for stock-based compensation under the provisions of ASC Topic 718, “Compensation – Stock Compensation” (“ASC Topic 718”). The options generally vest ratably over three years and expire between five and ten years. The restricted stock generally vests ratably between three months and three years. Compensation expense related to non-qualified stock options and restricted stock was $83,998 for the year ended December 31, 2012, as compared to compensation expense of $73,695 for the year ended December 31, 2011. We view all awards of stock-based compensation as a single award with an expected life equal to the average expected life of component awards and amortize the fair value of the award over the requisite service period. Compensation expense related solely to stock options was $19,760 for the year ended December 31, 2012, compared to $15,759 and $(2,364) in compensation expense and forfeiture adjustments, respectively, for the year ended December31,2011. The Company had no forfeiture adjustments during 2012. At December 31, 2012, there was $18,393 of total unrecognized compensation expense related to unvested stock option awards which is expected to be recognized over a remaining weighted-average period of approximately one year. The fair value of each option award is estimated on the date of grant using the Black-Scholes option-pricing model. We use the Black-Scholes option pricing model to compute the fair value of stock options, which requires us to make the following assumptions: F-10 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) · The risk-free interest rate is based on the five-year Treasury bond at date of grant. · The dividend yield on our common stock is assumed to be zero since we do not pay dividends and have no current plans to do so in the future. · The market price volatility of our common stock is based on daily, historical prices for the last three years. · The term of the grants is based on the simplified method as described in ASC Topic 718. In addition, we estimate a forfeiture rate at the inception of the option grant based on historical data and adjusts this prospectively as new information regarding forfeitures becomes available. We receive a tax deduction for certain stock option exercises during the period the options are exercised, generally for the excess of the value of the stock over the strike price received on the date of exercise. In addition, we receive an additional tax deduction when restricted stock vests at a higher value than the value used to recognize compensation expense at the date of grant. We record these deductions as a tax asset with a corresponding amount recorded as additional paid-in capital when we can receive a tax cash savings from these awards. Due to Gateway having significant unused net operating-loss carry forwards, we are deferring the recording of this tax benefit until such tax savings is realized. Compensation expense for restricted stock is recognized on a straight-line basis over the vesting period. We recognized $64,238 and $60,300 in net compensation expense related to restricted stock grants for the years ended December31,2012 and December 31, 2011, respectively. Compensation expense related to restricted stock grants is based upon the market value of the shares on the date of the grant. As of December 31, 2012, unrecognized compensation cost related to restricted stock awards was $42,984, which is expected to be recognized over the remaining weighted average period of approximately one and one-half years. Financial Instruments The carrying amount of cash and cash equivalents,trade receivables, trade payables and short-term borrowings, approximate fair value because of the short maturity of those instruments.The carrying amount of the term note approximates fair value because of its variable interest rate.The fair value of the Company’s financial instruments is based upon current borrowing rates available for financings with similar terms and maturities, and is not representative of the amount that could be settled, nor does the fair value amount consider the tax consequences, if any, of settlement. Earnings Per Share Basic earnings per share is computed by dividing net earnings or net loss by the weighted average number of common shares outstanding during the period.Diluted earnings per share is computed by dividing net earnings or net loss by the weighted average number of shares outstanding, after giving effect to potentially dilutive common share equivalents outstanding during the period.Potentially dilutive common share equivalents are not included in the computation of diluted earnings per share if they are anti-dilutive.For the years ended December 31, 2012 and 2011 all potentially dilutive common shares arising from outstanding stock options and restricted stock have been excluded from diluted earnings per share as their effects were anti-dilutive. F-11 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Accounting Pronouncements and Recent Regulatory Developments None of the Accounting Standards Updates (ASU) that the Company adopted and that became effective January1,2012, had a material impact on its consolidated financial statements. In December 2011, the Financial Accounting Standards Board (FASB) issued ASU No. 2011-11, which increases disclosures about offsetting assets and liabilities. New disclosures are required to enable users of financial statements to understand significant quantitative differences in balance sheets prepared under U.S. GAAP and International Financial Reporting Standards (IFRS) related to the offsetting of financial instruments. The existing U.S. GAAP guidance allowing balance sheet offsetting, including industry-specific guidance, remains unchanged. ASU No. 2013-01, released in January 2013, offers clarification on the scope of ASU No. 2011-11 as it applies to derivatives accounted for in accordance with Topic 815. The guidance in ASU No. 2011-11 and No. 2013-01 is effective for annual and interim reporting periods beginning on or after January 1, 2013. The disclosures should be applied retrospectively for all prior periods presented. The Company does not expect the adoption of this amendment to impact its consolidated financial statements. In February 2013, the FASB issued ASU No. 2013-02, which requires preparers to report, in one place, information about reclassifications out of accumulated other comprehensive income (AOCI). The ASU also requires companies to report changes in AOCI balances. The guidance in ASU No. 2013-02 is effective for annual and interim periods beginning after December 15, 2012. The Company does not expect the adoption of this amendment to impact its consolidated financial statements. (3) Restatement of Previously Issued Financial Statements At September 30, 2012, as a result of the Company’s historical and ongoing operating losses, the Company determined that it would not, using the criteria set forth in ASC Topic 740, “Income Taxes”, be able to realize the value of its then recorded deferred tax asset and, therefore, recorded a valuation allowance against the carrying value of said asset and a charge to income tax expense. On March 5, 2013, the Company’s audit committee of its Board of Directors concluded that the Company erred by not reflecting this charge against its 2011 results of operations and restating its prior year financial statements. Accordingly, on March 5, 2013, the audit committee of the Board of Directors of the Company determined that the Company’s consolidated financial statements for the year ended December 31, 2011 and the quarterly periods ended March 31, 2012, June 30, 2012 and September 30, 2012 should no longer be relied upon. By way of background, at December 31, 2011, the Company had a carrying value of $3,949,819 with respect to its deferred tax asset (of which, $17,085 was included within prepaid expenses and other current assets). As of the date of those financial statements, the Company mistakenly concluded that sufficient positive evidence existed at such time to conclude that it was more likely than not that this deferred tax asset would be realized. This conclusion was based on management’s review, at the time, of internal projections, as well as a consideration of the cost reduction activities of the Company over the preceding several years, the acquisitions completed and contemplated by the Company at the time and access to capital on a basis accretive to net income. To address the foregoing matter, the Company has restated its financial statements for the fiscal year ended December 31, 2011 and for the quarterly periods ended March 31, June 30 and September 30, 2012, as follows (all prior to the required reclassification of discontinued operations to conform to current year’s presentation. See Note 11, Discontinued Operations): F-12 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) As of and for the year ended December 31, 2011 As of December 31, 2011 As Reported As Restated Prepaid expenses and other assets $ 160,931 $ 143,846 Total current assets 1,343,804 1,326,719 Deferred tax assets, net 3,932,734 - Total other assets 5,206,467 1,273,733 Total assets 12,201,630 8,251,811 Accumulated deficit (15,266,959) (19,216,778) Total stockholders' equity 8,064,695 4,114,876 Total liabilities and stockholders' equity 12,201,630 8,251,811 For the Year Ended December 31, 2011 As Reported As Restated Income tax benefit (expense) $ 1,236,944 $ (2,712,875) Net loss (2,448,159) (6,397,978) Basic and diluted loss per share (0.10) (0.27) The accompaning notes are an integral part of these consolidated financial statements F-13 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) As of and for the three months ended March 31, 2012 As of March 31, 2012 As Reported As Restated ASSETS Current Assets Cash and cash equivalents $ 245,214 $ 245,214 Accounts receivable trade 703,010 703,010 Prepaid expenses and other assets 106,681 106,681 Total current assets 1,054,905 1,054,905 Property and Equipment, at cost Gas distribution, transmission and gathering 15,293,005 15,293,005 Office furniture and other equipment 173,687 173,687 15,466,692 15,466,692 Less accumulated depreciation, depletion and amortization (8,902,081) (8,902,081) 6,564,611 6,564,611 Other Assets Deferred tax assets, net 3,999,791 - Intangible assets, net of accumulated amortization of $799,954 and $771,580 as of March 31, 2012 and December 31, 2011, respectively 1,200,647 1,200,647 Other 45,208 45,208 5,245,646 1,245,855 Total assets $ 12,865,162 $ 8,865,371 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 539,806 $ 539,806 Accrued expenses and other liabilities 136,813 136,813 Asset retirement obligation 347,078 347,078 Current maturities of long-term debt 531,637 531,637 Total current liabilities 1,555,334 1,555,334 Asset retirement obligation 713,727 713,727 Long term debt, net of current maturities 2,410,350 2,410,350 Other 200,000 200,000 Total liabilities 4,879,411 4,879,411 Commitments and contingencies Stockholders' Equity Preferred stock, $1.00 par value, 10,000 shares authorized, no shares issued and outstanding, respectively - - Common stock, $0.01 par value, 150,000,000 shares authorized, 23,674,602 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively 236,746 236,746 Additional paid-in capital 23,112,741 23,112,741 Accumulated deficit (15,363,736) (19,363,527) Total stockholders' equity 7,985,751 3,985,960 Total liabilities and stockholders' equity $ 12,865,162 $ 8,865,371 The accompaning notes are an integral part of these consolidated financial statements F-14 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) For the Three Months Ended March 31, 2012 As Reported As Restated Operating revenues Sales of natural gas $ 962,421 $ 962,421 Transportation of natural gas and liquids 398,226 398,226 Reimbursables 137,131 137,131 1,497,778 1,497,778 Operating costs and expenses Cost of natural gas purchased 786,621 786,621 Operation and maintenance 109,984 109,984 Reimbursable costs 128,231 128,231 General and administrative 388,946 388,946 Acquisition costs 30,642 30,642 Asset retirement obligation accretion 25,023 25,023 Depreciation and amortization 125,386 125,386 1,594,833 1,594,833 Operating loss (97,055) (97,055) Other expense Interest expense, net (34,339) (34,339) Other, net (9,632) (9,632) Other expense, net (43,971) (43,971) Loss before income taxes (141,026) (141,026) Income tax benefit (expense) 44,249 (5,723) Net loss $ (96,777) $ (146,749) Basic and diluted loss per share $ - $ (0.01) Weighted average number of basic and diluted common shares outstanding 23,674,602 23,674,602 The accompaning notes are an integral part of these consolidated financial statements F-15 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) As of and for the three and six months ended June 30, 2012 As of June 30, 2012 As Reported As Restated ASSETS Current Assets Cash and cash equivalents $ 182,122 $ 182,122 Accounts receivable trade 724,863 724,863 Prepaid expenses and other assets 264,939 264,939 Total current assets 1,171,924 1,171,924 Property and Equipment, at cost Gas distribution, transmission and gathering 15,305,815 15,305,815 Office furniture and other equipment 173,687 173,687 15,479,502 15,479,502 Less accumulated depreciation, depletion and amortization (9,006,396) (9,006,396) 6,473,106 6,473,106 Other Assets Deferred tax assets, net 4,016,054 - Intangible assets, net of accumulated amortization of $828,327 and $771,580 as of June 30, 2012 and December 31, 2011, respectively 1,172,273 1,172,273 Other 36,485 36,485 5,224,812 1,208,758 Total assets $ 12,869,842 $ 8,853,788 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 598,644 $ 598,644 Accrued expenses and other liabilities 55,493 55,493 Notes payable - insurance 148,674 148,674 Asset retirement obligation 355,447 355,447 Current maturities of long-term debt 2,811,957 2,811,957 Total current liabilities 3,970,215 3,970,215 Asset retirement obligation 729,407 729,407 Long term debt, net of current maturities - - Other 200,000 200,000 Total liabilities 4,899,622 4,899,622 Commitments and contingencies Stockholders' Equity Preferred stock, $1.00 par value, 10,000 shares authorized, no shares issued and outstanding, respectively - - Common stock, $0.01 par value, 150,000,000 shares authorized, 23,744,047 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively 237,440 237,440 Additional paid-in capital 23,129,353 23,129,353 Accumulated deficit (15,396,573) (19,412,627) Total stockholders' equity 7,970,220 3,954,166 Total liabilities and stockholders' equity $ 12,869,842 $ 8,853,788 The accompaning notes are an integral part of these consolidated financial statements F-16 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) For the Three Months Ended For the Six Months Ended June 30, 2012 June 30, 2012 As Reported As Restated As Reported As Restated Operating revenues Sales of natural gas $ 789,762 $ 789,762 $ 1,752,183 $ 1,752,183 Transportation of natural gas and liquids 405,997 405,997 804,223 804,223 Reimbursables 155,708 155,708 292,839 292,839 1,351,467 1,351,467 2,849,245 2,849,245 Operating costs and expenses Cost of natural gas purchased 628,147 628,147 1,414,768 1,414,768 Operation and maintenance 83,601 83,601 188,629 188,629 Reimbursable costs 164,608 164,608 292,839 292,839 General and administrative 325,404 325,404 714,350 714,350 Acquisition costs (12,654) (12,654) 17,988 17,988 Asset retirement obligation accretion 25,632 25,632 50,655 50,655 Depreciation and amortization 132,688 132,688 258,074 258,074 1,347,426 1,347,426 2,937,303 2,937,303 Operating income (loss) 4,041 4,041 (88,058) (88,058) Other income (expense) Interest expense, net (50,015) (50,015) (84,354) (84,354) Other, net 1,866 1,866 (12,722) (12,722) Other expense, net (48,149) (48,149) (97,076) (97,076) Loss before income taxes (44,108) (44,108) (185,134) (185,134) Income tax benefit 11,271 (4,992) 55,520 (10,715) Net loss $ (32,837) $ (49,100) $ (129,614) $ (195,849) Basic and diluted loss per share $ - $ - $ (0.01) $ (0.01) Weighted average number of basic and diluted common shares outstanding 23,698,259 23,698,259 23,686,431 23,686,431 F-17 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) For the three and nine months ended September 30, 2012 The aforementioned restatements had no impact on the Company’s consolidated balance sheet as of September30,2012. For the Three Months Ended For the Nine Months Ended September 30, 2012 September 30, 2012 As Reported As Restated As Reported As Restated Operating revenues Sales of natural gas $ 909,891 $ 909,891 $ 2,662,074 $ 2,662,074 Transportation of natural gas and liquids 366,051 366,051 1,170,274 1,170,274 Reimbursables 129,941 129,941 422,780 422,780 1,405,883 1,405,883 4,255,128 4,255,128 Operating costs and expenses Cost of natural gas purchased 751,556 751,556 2,166,324 2,166,324 Operation and maintenance 92,998 92,998 281,627 281,627 Reimbursable costs 129,941 129,941 422,780 422,780 General and administrative 310,023 310,023 1,024,373 1,024,373 Acquisition costs 35,617 35,617 53,605 53,605 Asset retirement obligation accretion 25,819 25,819 76,474 76,474 Asset impairments 3,075,803 3,075,803 3,075,803 3,075,803 Depreciation and amortization 131,244 131,244 389,318 389,318 4,553,001 4,553,001 7,490,304 7,490,304 Operating income (loss) (3,147,118) (3,147,118) (3,235,176) (3,235,176) Other income (expense) Interest expense, net (45,321) (45,321) (129,675) (129,675) Other, net 248,351 248,351 235,629 235,629 Other expense, net 203,030 203,030 105,954 105,954 Loss before income taxes (2,944,088) (2,944,088) (3,129,222) (3,129,222) Income tax benefit (expense) (4,008,653) 7,401 (3,953,133) (3,314) Net loss $ (6,952,741) $ (2,936,687) $ (7,082,355) $ (3,132,536) Basic and diluted loss per share $ (0.29) $ (0.12) $ (0.30) $ (0.13) Weighted average number of basic and diluted common shares outstanding 23,859,802 23,859,802 23,744,643 23,744,643 The aforementioned restatements had no impact on the Company’s reported cash flows from operating activities, investing activities, or financing activities within its consolidated statement of cash flows for either the year ended December 31, 2011, or the three, six or nine month periods ended March 31, 2012, June 30, 2012 or September30,2012. F-18 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (4) Asset Impairments During the year ended December 31, 2012 Since June 30, 2012, several of the Company’s offshore and onshore assets have been negatively affected by the loss of future revenues as customers have chosen to delay or abandon natural gas production due to depressed natural gas prices. Based on those events and current natural gas market conditions, management performed an impairment review of its capitalized costs on these systems as of September 30, 2012, including their future abandonment costs and associated intangible assets, in accordance with Topic 360. To determine the fair value of these assets, the Company estimated the future cash flows from these systems based on the likelihood of various outcomes using a probability weighted approach. As a result, it was determined that impairments totaling $3,075,803 were required. These impairments were apportioned as $1,930,584 to the carrying value of the Company’s property and equipment and $1,145,219 to the carrying value of the Company’s intangible assets. ASC Topic 820, “Fair Value Measurements” establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. The impairments noted above were based on Level 3, unobservable inputs, including conversations with the Company’s customers concerning future plans for the fields supporting the Company’s gathering systems, the Company’s estimates of the cost to abandon the systems, the Company’s discounted cash flow analysis and other management estimates. Management expects that the Company’s future depreciation expense will decrease by approximately $165,000, on an annual basis, as a result of the aforementioned impairment. During the year ended December 31, 2011 During the third quarter of 2011, the Company was notified by the operator of a platform utilizing one of the Company’s offshore systems of its intent to abandon its lease in 2012. As a result of this notification and continuing conversations with its customers, the Company determined that it was more likely than not that the useful lives of all of its offshore systems were one and one-half to ten years shorter than last evaluated, and that the Company had a legal obligation to pay for the abandonment of certain of its systems. As a result, the Company performed an impairment review of its capitalized costs on these systems, including their future abandonment costs and associated intangible assets, in accordance with ASC Topic 360. Furthermore, in connection with the aforementioned impairment analysis conducted with its offshore systems, the Company determined that further impairment analysis was necessary for its Madisonville pipeline system due to the lack of production from the wells connected to the system since May 2011 and no materialization of potential alternative uses for the pipeline. To determine the fair value of these assets, the Company estimated the future cash flows from these systems based on the likelihood of various outcomes using a probability weighted approach. As a result, it was determined that impairments totaling $3,365,168 were required. These impairments were apportioned as $3,236,156 to the carrying value of the Company’s property and equipment and $129,012 to the carrying value of the Company’s intangible assets associated with these assets. The impairments noted above were based on Level 3, unobservable inputs, including conversations with the Company’s customers concerning future plans for the fields supporting the Company’s gathering systems, the Company’s estimates of the cost to abandon the systems, the Company’s discounted cash flow analysis and management’s estimates. Due to the offsetting nature of (i) the aforementioned change in useful lives of some of the Company’s gas distribution, transmission and gathering systems, (ii) the increase in the Company’s required asset retirement obligation discussed below and (iii) the current period impairment expense, the Company’s future depreciation expense will not be materially different in future periods. . F-19 (5) Business Combinations 2012 Acquisition of Commerce Pipeline On February 29, 2012, Gateway Commerce LLC, a wholly owned subsidiary of the Company, purchased a natural gas pipeline from Commerce Pipeline, L.P. (“Commerce”). The acquisition was made as part of the Company’s strategy to expand its unregulated natural gas distribution activities. The pipeline is located in Commerce, Texas and delivers natural gas into an aluminum smelting plant owned by Hydro Aluminum Metal Products North America. The pipeline and related assets were acquired pursuant to an Asset Sales Agreement (the “Agreement”), dated February 29, 2012, between Gateway Commerce LLC and Commerce. Pursuant to the Agreement and subject to the terms contained therein, Gateway Commerce LLC agreed to acquire from Commerce the pipeline and related assets for $1,000,000 in cash. The Agreement contained representations, warranties and indemnities that are customary for transactions of this type. The Company financed the $1,000,000 purchase price through a combination of cash-on-hand and borrowings under its credit facility. The transaction was accounted for in accordance with ASC Topic 805 “Business Combinations” and recorded to its gas distribution, transmission and gathering property and equipment account. During the year ended December 31, 2012, the Company incurred $65,488 in acquisition costs related to legal fees and due diligence expenses associated with this transaction. During the year ended December 31,2012, the Company realized revenue of $152,852 and operating margin of $143,447 from the activity associated with its Commerce pipeline. 2011 Acquisition of Pipeline from American Midstream On September 24, 2011, the Company completed the acquisition of a natural gas pipeline from American Midstream Partners, L.P. (“American Midstream”) for a purchase price of $50,000. The pipeline delivers natural gas into a plant owned by Owens Corning in Delmar, New York. In connection with the closing of the acquisition, the Company entered into a new long-term contract with Owens Corning to transport natural gas at a fixed monthly rate. The results of this pipeline’s operations for the period from September 24, 2011 to December 31, 2011, were not material. (6) Asset Disposition On July 31, 2012, the Company sold its Bolivar pipeline to Duma Energy Corporation (“Duma”), the operator of the field in which the Bolivar pipeline is located. In connection with the sale, the Company received $1.00 and Duma assumed certain post-closing liabilities, including the future abandonment obligation of the pipeline. As of June 30, 2012, the Company carried an asset retirement obligation of $49,310 on its balance sheet with respect to the Bolivar pipeline. The Company realized an operating loss of $45,540 during the nine months ended September 30, 2012, with respect to the Bolivar pipeline. See Note 12, Subsequent Events. (7) Debt Insurance Notes Payable During 2012, the Company executed premium finance agreements for its insurance premiums. The total original principal amount of the notes issued in connection with these agreements was $148,674 with an interest rate of 3.99%. The notes require monthly principal and interest payments. The amount of the monthly payment varies depending on any changes in coverage and policy renewal periods. F-20 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Long Term Debt On December 7, 2009, the Company entered into a Credit Agreement (the “Loan Agreement”) with Meridian Bank (“Meridian”) regarding a revolving credit facility.The original borrowing base under the Loan Agreement had been established at $3.0 million, which originally could be increased at the discretion of Meridian to an amount not to exceed $6.0 million. The Loan Agreement is secured by all of the Company’s assets and had an original term of 39 months maturing on April30,2012.In 2011, the First and Second Amendments to the Loan Agreement shortened the maturity date to November30,2011, in consideration of Meridian refraining to institute a minimum commitment reduction. On December9,2011, the Loan Agreement was further amended to extend the maturity date to April 30, 2012, setting the loan amount at $2,300,000, and interest on outstanding balances accruing at The Wall Street Journal prime rate, plus one and a half percent, with a minimum rate of 6.0% per annum, payable monthly.Unused borrowing base fees are 0.50% per year and the Loan Agreement contains financial covenants defining various financial measures and levels of these measures. On February 29, 2012, in connection with the Company’s acquisition of the Commerce pipeline asset, the Company entered into a Fourth Amendment to the Loan Agreement, pursuant to which: · Borrowings under the Loan Agreement were limited solely to a term loan of $2,995,000 (the “Term Note”), all of which was advanced on or before February 29, 2012 (in addition to an outstanding letter of credit obligation of $137,500); · Commencing in each calendar quarter ending June 30, 2012, the Company is required to make a payment to Meridian to reduce the outstanding principal balance owing under the Term Note equal to seventy five percent (75%) of its net cash provided by operating activities, less cash used in investing activities (excluding acquisitions and growth projects), less required monthly payments of principal and interest on the Term Note; · The pipeline acquired from Commerce Pipeline and certain other collateral was pledged as security for the Term Note; · The Company is required to maintain a debt to tangible net worth ratio of 1.90 to 1.00, a current ratio of 1.25 to 1.00 and a debt service coverage ratio of 1.50 to 1.00, as defined in the Loan Agreement; · The Company is required to pay a principal and interest payment of $58,000 per month under the Term Note; and · The Term Note has a maturity date of June 30, 2013. As of December 31, 2012, there was a $2,557,674 outstanding balance on the facility. At December 31, 2012, the Company was not in compliance with the current ratio covenant of the Loan Agreement. The Company has not received a waiver of this non-compliance. However, in February 2013, the Company entered into a Fifth Amendment on the Loan Agreement. See Note 12, Subsequent Events. (8) Equity Issuances of Common Stock See Note 12, Subsequent Events. Stock Compensation Gateway’s 2007 Plan provides for stock-based compensation for officers, employees and non-employee directors. The 2007 Plan was approved by the shareholders during May 2007 and provided for 2,000,000 shares to be made available under the plan. In December 2012, the Company’s 2007 Plan was frozen. As a result, no further grants or awards will be made under the 2007 Plan. F-21 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Stock Options The Company issued no stock options during the year ended December 31, 2012. During the year ended December31, 2011, 334,471 stock options were granted to employees. During the year ended December 31, 2012,no options were exercised and 20,000 options were cancelled. The following table summarizes stock option activity for the year ended December 31, 2012: Shares Weighted Average Exercise Price Weighted Average Contractual Terms (in years) Intrinsic Value of Options as of December 31, 2012 Options outstanding, beginning of period 662,249 $ 0.28 3.90 Options granted - - - Options canceled (20,000 ) 0.45 - Options exercised - - - Options outstanding, end of period 642,249 $ 0.28 3.01 $ - Options exercisable, end of period 326,657 $ 0.31 2.77 $ - The following table summarizes stock option activity for the year ended December 31, 2011: Shares Weighted Average Exercise Price Weighted Average Contractual Terms (in years) Intrinsic Value of Options as of December 31, 2011 Options outstanding, beginning of period 402,778 $ 0.35 4.20 Options granted 334,471 0.21 4.56 Options canceled (75,000 ) - - Options exercised - - - Options outstanding, end of period 662,249 $ 0.28 3.90 $ - Options exercisable, end of period 139,167 $ 0.38 2.79 $ - The market value of Gateway’s common stock on December 31, 2012 was $0.03 per share. Restricted Stock During the year ended December 31, 2012, 166,667 shares of restricted stock were granted to a non-employee director at a price of $0.05 per share with a three-month vesting period. During the year ended December 31, 2011, 147,368 shares of restricted stock were issued to employees at a price of $0.20 per share with a three-year vesting period and 318,751 shares of restricted stock were granted to non-employee directors at a price of $0.22 per share with a three-month to three-year vesting period. F-22 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) The following table represents restricted stock activity for the year ended December 31, 2012: Shares Weighted Average Grant Date Fair Value Non-vested, beginning of period 522,368 $ 0.24 Granted 166,667 0.05 Vested (407,454 ) 0.16 Forfeited - - Non-vested, end of period 281,581 $ 0.23 The following table represents restricted stock activity for the year ended December 31, 2011: Shares Weighted Average Grant Date Fair Value Non-vested, beginning of period 266,665 $ 0.30 Granted 466,119 0.21 Vested (193,749 ) 0.25 Forfeited (16,667 ) 0.30 Non-vested, end of period 522,368 $ 0.24 (9) Income Taxes As discussed in Note 3, “Restatement of Prior Period Financial Statements,” at September 30, 2012, as a result of the Company’s historical and ongoing operating losses, the Company determined that it would not, using the criteria set forth in ASC Topic 740, “Income Taxes”, be able to realize the value of its then recorded deferred tax asset and, therefore, recorded a valuation allowance against the carrying value of said asset and a charge to income tax expense. On March 5, 2013, the Company’s audit committee of its Board of Directors concluded that the Company erred by not reflecting this charge against its 2011 results of operations and restating its prior year financial statements. At December31, 2011, the Company had a carrying value of $3,949,819 with respect to its deferred tax asset. The following tabular information for 2011 has been restated to reflect the establishment of a full valuation allowance against the carrying value of the Company’s deferred tax asset as of December 31, 2011. The provision for income taxes consisted of the following: 2012 2011 Restated Current expense Federal $ - $ - State 8,996 23,395 Total current 8,996 23,395 Deferred expense Federal - 2,689,480 State - - Total deferred - 2,689,480 Total income tax expense $ 8,996 $ 2,712,875 F-23 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Reconciliation between the provision for income taxes and income taxes computed by applying the statutory rate is as follows: 2012 2011 Restated Tax provision at statutory rate of 34% $ (1,079,718) $ (1,252,935) Add (deduct): State income taxes, net of federal taxes 14,244 15,439 Refund of prior year state tax overpayment (12,586) - Other non-deductible - 552 Valuation allowance 1,087,056 3,949,819 Total income tax expense $ 8,996 $ 2,712,875 The provision tax effects of temporary differences that give rise to the deferred tax assets and liabilities as of December 31 were as follows: 2012 2011 Restated Current deferred tax asset Accrued bonus $ 2,856 $ 17,085 Valuation allowance (2,856) (17,085) Total current deferred tax asset - - Deferred tax assets Property and equipment 2,885,929 2,008,277 Net operating loss carryforwards 1,975,820 1,761,195 Stock options 94,399 87,680 AMT tax credit 69,415 69,415 State net operating loss carryforwards 41,009 41,009 Stock grants 28,008 6,167 Less: Valuation allowance (5,094,580) (3,973,743) Total deferred tax asset $ - $ - As of December31, 2012, the Company has a federal net operating loss carryforward of approximately $7,615,000 which may be applied against future taxable income and expires beginning in 2022 through 2032.The Company currently has a full valuation allowance with respect the realizability of this asset. Also, as of December31,2012, the Company has a valuation allowance of $41,009 for its Oklahoma net operating loss carryforward.The Company currently does not have any operations in Oklahoma. ASC Topic 740 requires the Company to periodically assess whether it is more likely than not that it will generate sufficient taxable income to realize its deferred income tax assets.In making this determination, the Company considers all available positive and negative evidence and makes certain assumptions.The Company considers, among other things, the deferred tax liabilities; the overall business environment; the historical earnings and losses; and the Company’s outlook for future years. The Company did not utilize any of its net operating loss for the years ended December 31, 2012 or 2011. F-24 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) During 2012, the Company determined that it did not have sufficient positive evidence to conclude that it is more likely than not that its net deferred tax assets will be realized.See Note 3, Restatement of Previously Issued Financial Statements. The Company will assess the need for a deferred tax valuation allowance on an ongoing basis considering factors such as those mentioned above as well as other relevant criteria. For the years ended December 31, 2012 and 2011, the Company paid state taxes of $28,000 and $36,307, respectively. (10) Commitments and Contingencies Litigation From time to time the Company is involved in litigation concerning its properties and operations.There is no known or pending litigation expected to have a material effect on its financial statements. Leases On January 15, 2008, the Company entered into a lease agreement with Wedge International for office space.The term of the agreement is five years commencing on April 1, 2008.The monthly lease payment is $12,527. The future minimum operating lease payments as of December 31, 2012, are as follows: Year Ending December 31, 2013 $ 38,985 Total future minimum lease payments $ 38,985 The Company also has various month-to-month equipment operating leases.Rent expense for all leases totaled $148,577 and $152,229 for the years ended December 31, 2012 and 2011, respectively. Employee Benefit Plans The Company manages its staffing under an employee leasing agreement with Insperity, Inc. (“Insperity”). Employees of the Company are eligible to participate in a 401(k) plan sponsored by Insperity.Effective January 1, 2004, the Company adopted an Insperity multiple employer 401(k) plan in order to comply with the provisions of Revenue Procedure 2002-21.Under the new multiple-employer plan, the Company will make a safe-harbor contribution of 3% of each employee’s base salary regardless of the employee’s contribution.The Company believes that it is in substantial compliance with the Employee Retirement Income and Security Act of 1974 and other laws that would govern the plan. The Company’s contributions to the 401(k) plan were $11,469 and $8,827 for the years ended December 31, 2012 and 2011, respectively. (11) Discontinued Operations On October 11, 2012, the board of directors of the Company formed a special committee, consisting solely of independent directors, to consider a proposal from the Company’s President, Chief Executive Officer and Director, Frederick M. Pevow, Jr., for a sale of certain of the Company’s assets to Mr. Pevow (the “Asset Sale”). F-25 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) On December 12, 2012, Gateway Pipeline USA Corporation (“Gateway Pipeline USA”), a wholly owned subsidiary of the Company, entered into an asset sales agreement (the “ASA”) with FMP Holdings, LLC (the “Buyer”), pursuant to which Gateway Pipeline USA would sell certain assets, including certain pipelines and pipeline facilities located in Guadalupe and Shelby Counties, Texas, Miller County, Arkansas and Pettis County, Missouri, as well as certain surface contracts, commercial contracts and records related to the operation of the facilities (the “Sold Assets”), to the Buyer for $1,100,000. All of the issued and outstanding capital stock of the Buyer is owned by Frederick M. Pevow, the President, Chief Executive Officer and Director of the Company. Additionally, Mr. Pevow is the acting President of the Buyer. On February 7, 2013, the Company closed this transaction. See Note 12, Subsequent Events. The Company has determined that, given the consummation of the sale transaction, it has met the guidance set forth in both ASC Topic 205, “Presentation of Financial Statements” and ASC Topic 360, “Property, Plant and Equipment” to reflect the assets, liabilities and results of operations of the Sold Assets as a component of Discontinued Operations for all periods presented herein. The Company’s assets and liabilities and results of operations from discontinued operations are as follows: As of December 31, 2012 2011 Accounts receivable $ 62,481 $ 35,370 Prepaid expenses and other Assets 2,217 4,195 Total current assets of discontinued operations $ 64,698 $ 39,565 Property and equipment, at cost $ 1,116,663 $ 1,116,663 Accumulated depreciation (109,376) (58,574) Total non-current assets of discontinued operations $ 1,007,287 $ 1,058,089 Accounts payable $ 9,837 $ 13,771 Accrued expenses 5,629 353 Total current liabilities of discontinued operations $ 15,466 $ 14,124 For the Year Ended December 31, 2012 2011 Transportation of natural gas and liquids $ 314,434 $ 297,759 Operation and Maintenance (47,730) (69,041) Depreciation (50,802) (50,324) Other expenses (6,542) - Income from discontinued operations, net of taxes $ 209,360 $ 178,394 (12) Subsequent Events Asset Disposition On February 7, 2013, the Company closed the ASA with FMP Holdings, LLC. See Note 11, Discontinued Operations. In connection with the sale of the Sold Assets, the Company and Meridian Bank Texas (“Meridian Bank”) entered into a paydown letter (the “Paydown Letter”), pursuant to which the Company agreed to fund a partial payoff of the term loan, reducing the outstanding principal balance owing on the term loan to $1,732,674. As a result, Meridian consented to the sale of the Sold Assets and agreed, pursuant to a full release, to release its liens on the Sold Assets. F-26 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Fifth Amendment to Loan Agreement In connection with the sale of the Sold Assets and the closing of the ASA, and effective as of January 30, 2013, the Company, Gateway Pipeline Company (“GPC”), Gateway Offshore Pipeline Company (“GOPC”), Gateway Processing Company (“Gateway Processing”), Gateway Energy Marketing Company (“GEMC”), Gateway Pipeline USA, Gateway Commerce LLC (“GCLLC”) and Gateway Delmar LLC (together with GPC, GOPC, Gateway Processing, GEMC, Gateway Pipeline USA and GCLLC, the “Guarantors”), entered into a fifth amendment to the Loan Agreement (the “Fifth Amendment”) with Meridian Bank. Pursuant to the Fifth Amendment, the following amendments were made to the Loan Agreement: Collateral. In addition to certain existing collateral securing obligations under the note, the Company assigned a deposit account in the amount of $450,000 to Meridian Bank pursuant to an Assignment of Deposit Account dated as of January 30, 2013. The purpose of the deposit account is to fund the planned abandonment of certain pipelines located in the Gulf of Mexico during the first and second quarter of 2013. Guarantors. Gateway Delmar LLC was required to execute and deliver an unlimited guaranty in favor of Meridian Bank and became one of the “Guarantors” under the Loan Agreement. Financial Covenant. The Fifth Amendment requires that the Company maintain a debt to tangible net worth ratio less than or equal to 3.5 to 1.0 as of the end of the each fiscal quarter, a debt service coverage ratio greater than 1.5 to 1.0 and a current ratio of 1.25 to 1.0. Fees. In connection with the Fifth Amendment, the Company paid Meridian Bank an amendment fee of $3,750. In connection with entering the Fifth Amendment, the Company and Meridian also entered into an Amendment to Term Promissory Note effective as of January 30, 2013 (the “Amended Term Note”). The outstanding balance of the Amended Term Note, as of January 30, 2013, after the partial payoff contemplated by the Paydown Letter was $1,732,674, and has a maturity date of June 30, 2013. Principal on the Amended Term Note is due and payable in equal monthly installments of $10,000, plus all accrued interest, with a maturity date of June 30, 2013. Common Stock Subscription Agreement On February 7, 2013, the Company entered into a subscription agreement (the “Subscription Agreement”), pursuant to which GreyCap Energy LLC (“GreyCap”) agreed to acquire 6,250,000 shares of the Company’s common stock, constituting 20.4% of the Company’s issued and outstanding common stock, at an aggregate purchase price of $250,000. The closing of the transactions contemplated by the Subscription Agreement was to occur immediately following the closing of the (i) transactions contemplated by the Asset Sales Agreement and (ii) the Fifth Amendment. The shares purchased by GreyCap were issued pursuant to an exemption under Section 4(2) of the Securities Act of 1933. Pursuant to the terms of the Subscription Agreement, if the Company proposes to sell any equity securities, with certain exceptions, before February 7, 2015, GreyCap shall have the opportunity to purchase, on the same terms, at the same price and for the same consideration to be paid by the proposed buyer(s) of the additional equity securities in an amount up to the product obtained by multiplying (i) the number of equity securities being offered to the proposed buyer(s) by (ii) the lesser of (x) 20.4% or (y) a fraction, the numerator of which is the number of shares of common stock owned by GreyCap at the time and the denominator of which is the total number of issued and outstanding shares of common stock at such time. F-27
